Exhibit 10.1

 

 

 

UNITED STATES DEPARTMENT OF THE TREASURY

1500 PENNSYLVANIA AVENUE, NW

WASHINGTON, D.C. 20220

 

Dear Ladies and Gentlemen:

 

The company set forth on the signature page hereto (the “Company”) intends to
issue in a private placement the number of shares of a series of its preferred
stock set forth on Schedule A hereto (the “Preferred Shares”) and a warrant to
purchase the number of shares of its common stock set forth on Schedule A hereto
(the “Warrant” and, together with the Preferred Shares, the “Purchased
Securities”) and the United States Department of the Treasury (the “Investor”)
intends to purchase from the Company the Purchased Securities.

 

The purpose of this letter agreement is to confirm the terms and conditions of
the purchase by the Investor of the Purchased Securities. Except to the extent
supplemented or superseded by the terms set forth herein or in the Schedules
hereto, the provisions contained in the Securities Purchase Agreement – Standard
Terms attached hereto as Exhibit A (the “Securities Purchase Agreement”) are
incorporated by reference herein. Terms that are defined in the Securities
Purchase Agreement are used in this letter agreement as so defined. In the event
of any inconsistency between this letter agreement and the Securities Purchase
Agreement, the terms of this letter agreement shall govern.

Each of the Company and the Investor hereby confirms its agreement with the
other party with respect to the issuance by the Company of the Purchased
Securities and the purchase by the Investor of the Purchased Securities pursuant
to this letter agreement and the Securities Purchase Agreement on the terms
specified on Schedule A hereto.

 

This letter agreement (including the Schedules hereto) and the Securities
Purchase Agreement (including the Annexes thereto) and the Warrant constitute
the entire agreement, and supersede all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof. This letter agreement constitutes the
“Letter Agreement” referred to in the Securities Purchase Agreement.

 

This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed as sufficient as if actual signature pages had been delivered.

* * *

 

In witness whereof, this letter agreement has been duly executed and delivered
by the duly authorized representatives of the parties hereto as of the date
written below.

 

UNITED STATES DEPARTMENT OF THE TREASURY

 

By:

Name:

Title:

 

THE FIRST BANCORP, INC.

 

By:

Name:

Title:

 

Date:

 

 

--------------------------------------------------------------------------------



EXHIBIT A

 

SECURITIES PURCHASE AGREEMENT

 

TABLE OF CONTENTS

 

Page

Article I

Purchase; Closing

1.1
Purchase...................................................................................................................1

1.2
Closing.....................................................................................................................2

1.3
Interpretation............................................................................................................4

Article II

Representations and Warranties

2.1 Disclosure
................................................................................................................4

2.2 Representations and Warranties of the
Company....................................................5

Article III

Covenants

3.1 Commercially Reasonable Efforts
.........................................................................13

3.2 Expenses
................................................................................................................14

3.3 Sufficiency of Authorized Common Stock; Exchange
Listing..............................14

3.4 Certain Notifications Until Closing
.......................................................................15

3.5 Access, Information and Confidentiality
...............................................................15

Article IV

Additional Agreements

4.1 Purchase for
Investment.........................................................................................16

4.2
Legends..................................................................................................................16

4.3 Certain Transactions
..............................................................................................18

4.4 Transfer of Purchased Securities and Warrant Shares; Restrictions on
Exercise of

the
Warrant.............................................................................................................18

4.5 Registration
Rights.................................................................................................19

4.6 Voting of Warrant Shares
......................................................................................30

4.7 Depositary Shares
..................................................................................................31

4.8 Restriction on Dividends and
Repurchases............................................................31

4.9 Repurchase of Investor
Securities..........................................................................32

4.10 Executive Compensation
.......................................................................................33

4.11 Bank and Thrift Holding Company
Status.............................................................33

4.12 Predominantly Financial
........................................................................................34

Article V

Miscellaneous

5.1
Termination............................................................................................................34

5.2 Survival of Representations and
Warranties..........................................................35

5.3
Amendment............................................................................................................35

5.4 Waiver of
Conditions.............................................................................................35

5.5 Governing Law: Submission to Jurisdiction, Etc.
............................................35

5.6 Notices
...................................................................................................................35

5.7
Definitions..............................................................................................................36

5.8 Assignment
............................................................................................................36

5.9 Severability
............................................................................................................36

5.10 No Third Party Beneficiaries
.................................................................................37

 

--------------------------------------------------------------------------------

LIST OF ANNEXES

ANNEX A: FORM OF CERTIFICATE OF DESIGNATIONS FOR PREFERRED STOCK

ANNEX B: FORM OF WAIVER

ANNEX C: FORM OF OPINION

ANNEX D: FORM OF WARRANT

 

--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

Term

Location of

Definition

Affiliate 5.7(b)

Agreement Recitals

Appraisal Procedure 4.9(c)(i)

Appropriate Federal Banking Agency 2.2(s)

Bank Holding Company 4.11

Bankruptcy Exceptions 2.2(d)

Benefit Plans 1.2(d)(iv)

Board of Directors 2.2(f)

Business Combination 4.4

business day 1.3

Capitalization Date 2.2(b)

Certificate of Designations 1.2(d)(iii)

Charter 1.2(d)(iii)

Closing 1.2(a)

Closing Date 1.2(a)

Code 2.2(n)

Common Stock Recitals

Company Recitals

Company Financial Statements 2.2(h)

Company Material Adverse Effect 2.1(a)

Company Reports 2.2(i)(i)

Company Subsidiary; Company Subsidiaries 2.2(i)(i)

control; controlled by; under common control with 5.7(b)

Controlled Group 2.2(n)

CPP Recitals

EESA 1.2(d)(iv)

ERISA 2.2(n)

Exchange Act 2.1(b)

Fair Market Value 4.9(c)(ii)

Federal Reserve 4.11

GAAP 2.1(a)

Governmental Entities 1.2(c)

Holder 4.5(k)(i)

Holders’ Counsel 4.5(k)(ii)

Indemnitee 4.5(g)(i)

Information 3.5(b)

Initial Warrant Shares Recitals

Investor Recitals

Junior Stock 4.8(c)

knowledge of the Company; Company’s knowledge 5.7(c)

Last Fiscal Year 2.1(b)

Term

Location of

Definition

Letter Agreement Recitals

officers 5.7(c)

Parity Stock 4.8(c)

Pending Underwritten Offering 4.5(l)

Permitted Repurchases 4.8(a)(ii)

Piggyback Registration 4.5(a)(iv)

Plan 2.2(n)

Preferred Shares Recitals

Preferred Stock Recitals

Previously Disclosed 2.1(b)

 

--------------------------------------------------------------------------------

Proprietary Rights 2.2(u)

Purchase Recitals

Purchase Price 1.1

Purchased Securities Recitals

Qualified Equity Offering 4.4

register; registered; registration 4.5(k)(iii)

Registrable Securities 4.5(k)(iv)

Registration Expenses 4.5(k)(v)

Regulatory Agreement 2.2(s)

Rule 144; Rule 144A; Rule 159A; Rule 405; Rule 415 4.5(k)(vi)

Savings and Loan Holding Company 4.11

Schedules Recitals

SEC 2.1(b)

Securities Act 2.2(a)

Selling Expenses 4.5(k)(vii)

Senior Executive Officers 4.10

Share Dilution Amount 4.8(a)(ii)

Shelf Registration Statement 4.5(a)(ii)

Signing Date 2.1(a)

Special Registration 4.5(i)

Stockholder Proposals 3.1(b)

subsidiary 5.8(a)

Tax; Taxes 2.2(o)

Transfer 4.4

Warrant Recitals

Warrant Shares 2.2(d)

 

--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT – STANDARD TERMS

Recitals:

WHEREAS, the United States Department of the Treasury (the “Investor”) may from

time to time agree to purchase shares of preferred stock and warrants from
eligible financial

institutions which elect to participate in the Troubled Asset Relief Program
Capital Purchase

Program (“CPP”);

WHEREAS, an eligible financial institution electing to participate in the CPP
and issue

securities to the Investor (referred to herein as the “Company”) shall enter
into a letter agreement

(the “Letter Agreement”) with the Investor which incorporates this Securities
Purchase

Agreement – Standard Terms;

WHEREAS, the Company agrees to expand the flow of credit to U.S. consumers and

businesses on competitive terms to promote the sustained growth and vitality of
the U.S.

economy;

WHEREAS, the Company agrees to work diligently, under existing programs, to
modify

the terms of residential mortgages as appropriate to strengthen the health of
the U.S. housing

market;

WHEREAS, the Company intends to issue in a private placement the number of
shares of

the series of its Preferred Stock (“Preferred Stock”) set forth on Schedule A to
the Letter

Agreement (the “Preferred Shares”) and a warrant to purchase the number of
shares of its

Common Stock (“Common Stock”) set forth on Schedule A to the Letter Agreement
(the “Initial

Warrant Shares”) (the “Warrant” and, together with the Preferred Shares, the
“Purchased

Securities”) and the Investor intends to purchase (the “Purchase”) from the
Company the

Purchased Securities; and

WHEREAS, the Purchase will be governed by this Securities Purchase Agreement –

Standard Terms and the Letter Agreement, including the schedules thereto (the
“Schedules”),

specifying additional terms of the Purchase. This Securities Purchase Agreement
– Standard

Terms (including the Annexes hereto) and the Letter Agreement (including the
Schedules

thereto) are together referred to as this “Agreement”. All references in this
Securities Purchase

Agreement – Standard Terms to “Schedules” are to the Schedules attached to the
Letter

Agreement.

NOW, THEREFORE, in consideration of the premises, and of the representations,

warranties, covenants and agreements set forth herein, the parties agree as
follows:

Article I

Purchase; Closing

1.1 Purchase. On the terms and subject to the conditions set forth in this
Agreement,

the Company agrees to sell to the Investor, and the Investor agrees to purchase
from the

Company, at the Closing (as hereinafter defined), the Purchased Securities for
the price set forth

on Schedule A (the “Purchase Price”).

-2-

 

--------------------------------------------------------------------------------

1.2 Closing.

(a) On the terms and subject to the conditions set forth in this Agreement, the
closing

of the Purchase (the “Closing”) will take place at the location specified in
Schedule A, at the

time and on the date set forth in Schedule A or as soon as practicable
thereafter, or at such other

place, time and date as shall be agreed between the Company and the Investor.
The time and date

on which the Closing occurs is referred to in this Agreement as the “Closing
Date”.

(b) Subject to the fulfillment or waiver of the conditions to the Closing in
this Section

1.2, at the Closing the Company will deliver the Preferred Shares and the
Warrant, in each case

as evidenced by one or more certificates dated the Closing Date and bearing
appropriate legends

as hereinafter provided for, in exchange for payment in full of the Purchase
Price by wire

transfer of immediately available United States funds to a bank account
designated by the

Company on Schedule A.

(c) The respective obligations of each of the Investor and the Company to

consummate the Purchase are subject to the fulfillment (or waiver by the
Investor and the

Company, as applicable) prior to the Closing of the conditions that (i) any
approvals or

authorizations of all United States and other governmental, regulatory or
judicial authorities

(collectively, “Governmental Entities”) required for the consummation of the
Purchase shall

have been obtained or made in form and substance reasonably satisfactory to each
party and shall

be in full force and effect and all waiting periods required by United States
and other applicable

law, if any, shall have expired and (ii) no provision of any applicable United
States or other law

and no judgment, injunction, order or decree of any Governmental Entity shall
prohibit the

purchase and sale of the Purchased Securities as contemplated by this Agreement.

(d) The obligation of the Investor to consummate the Purchase is also subject to
the

fulfillment (or waiver by the Investor) at or prior to the Closing of each of
the following

conditions:

(i) (A) the representations and warranties of the Company set forth in (x)

Section 2.2(g) of this Agreement shall be true and correct in all respects as
though made

on and as of the Closing Date, (y) Sections 2.2(a) through (f) shall be true and
correct in

all material respects as though made on and as of the Closing Date (other than

representations and warranties that by their terms speak as of another date,
which

representations and warranties shall be true and correct in all material
respects as of such

other date) and (z) Sections 2.2(h) through (v) (disregarding all qualifications
or

limitations set forth in such representations and warranties as to
“materiality”, “Company

Material Adverse Effect” and words of similar import) shall be true and correct
as though

made on and as of the Closing Date (other than representations and warranties
that by

their terms speak as of another date, which representations and warranties shall
be true

and correct as of such other date), except to the extent that the failure of
such

representations and warranties referred to in this Section 1.2(d)(i)(A)(z) to be
so true and

correct, individually or in the aggregate, does not have and would not
reasonably be

expected to have a Company Material Adverse Effect and (B) the Company shall
have

-3-

 

--------------------------------------------------------------------------------

performed in all material respects all obligations required to be performed by
it under this

Agreement at or prior to the Closing;

(ii) the Investor shall have received a certificate signed on behalf of the

Company by a senior executive officer certifying to the effect that the
conditions set forth

in Section 1.2(d)(i) have been satisfied;

(iii) the Company shall have duly adopted and filed with the Secretary of State

of its jurisdiction of organization or other applicable Governmental Entity the
amendment

to its certificate or articles of incorporation, articles of association, or
similar

organizational document (“Charter”) in substantially the form attached hereto as
Annex

A (the “Certificate of Designations”) and such filing shall have been accepted;

(iv) (A) the Company shall have effected such changes to its compensation,

bonus, incentive and other benefit plans, arrangements and agreements (including
golden

parachute, severance and employment agreements) (collectively, “Benefit Plans”)
with

respect to its Senior Executive Officers (and to the extent necessary for such
changes to

be legally enforceable, each of its Senior Executive Officers shall have duly
consented in

writing to such changes), as may be necessary, during the period that the
Investor owns

any debt or equity securities of the Company acquired pursuant to this Agreement
or the

Warrant, in order to comply with Section 111(b) of the Emergency Economic

Stabilization Act of 2008 (“EESA”) as implemented by guidance or regulation
thereunder

that has been issued and is in effect as of the Closing Date, and (B) the
Investor shall

have received a certificate signed on behalf of the Company by a senior
executive officer

certifying to the effect that the condition set forth in Section 1.2(d)(iv)(A)
has been

satisfied;

(v) each of the Company’s Senior Executive Officers shall have delivered to

the Investor a written waiver in the form attached hereto as Annex B releasing
the

Investor from any claims that such Senior Executive Officers may otherwise have
as a

result of the issuance, on or prior to the Closing Date, of any regulations
which require

the modification of, and the agreement of the Company hereunder to modify, the
terms of

any Benefit Plans with respect to its Senior Executive Officers to eliminate any

provisions of such Benefit Plans that would not be in compliance with the
requirements

of Section 111(b) of the EESA as implemented by guidance or regulation
thereunder that

has been issued and is in effect as of the Closing Date;

(vi) the Company shall have delivered to the Investor a written opinion from

counsel to the Company (which may be internal counsel), addressed to the
Investor and

dated as of the Closing Date, in substantially the form attached hereto as Annex
C;

(vii) the Company shall have delivered certificates in proper form or, with the

prior consent of the Investor, evidence of shares in book-entry form, evidencing
the

Preferred Shares to Investor or its designee(s); and

-4-

 

--------------------------------------------------------------------------------

(viii) the Company shall have duly executed the Warrant in substantially the

form attached hereto as Annex D and delivered such executed Warrant to the
Investor or

its designee(s).

1.3 Interpretation. When a reference is made in this Agreement to “Recitals,”

“Articles,” “Sections,” or “Annexes” such reference shall be to a Recital,
Article or Section of,

or Annex to, this Securities Purchase Agreement – Standard Terms, and a
reference to

“Schedules” shall be to a Schedule to the Letter Agreement, in each case, unless
otherwise

indicated. The terms defined in the singular have a comparable meaning when used
in the plural,

and vice versa. References to “herein”, “hereof”, “hereunder” and the like refer
to this

Agreement as a whole and not to any particular section or provision, unless the
context requires

otherwise. The table of contents and headings contained in this Agreement are
for reference

purposes only and are not part of this Agreement. Whenever the words “include,”
"includes” or

“including” are used in this Agreement, they shall be deemed followed by the
words “without

limitation.” No rule of construction against the draftsperson shall be applied
in connection with

the interpretation or enforcement of this Agreement, as this Agreement is the
product of

negotiation between sophisticated parties advised by counsel. All references to
“$” or “dollars”

mean the lawful currency of the United States of America. Except as expressly
stated in this

Agreement, all references to any statute, rule or regulation are to the statute,
rule or regulation as

amended, modified, supplemented or replaced from time to time (and, in the case
of statutes,

include any rules and regulations promulgated under the statute) and to any
section of any

statute, rule or regulation include any successor to the section. References to
a “business day”

shall mean any day except Saturday, Sunday and any day on which banking
institutions in the

State of New York generally are authorized or required by law or other
governmental actions to

close.

Article II

Representations and Warranties

2.1 Disclosure.

(a) “Company Material Adverse Effect” means a material adverse effect on (i) the

business, results of operation or financial condition of the Company and its
consolidated

subsidiaries taken as a whole; provided, however, that Company Material Adverse
Effect shall

not be deemed to include the effects of (A) changes after the date of the Letter
Agreement (the

“Signing Date”) in general business, economic or market conditions (including
changes

generally in prevailing interest rates, credit availability and liquidity,
currency exchange rates

and price levels or trading volumes in the United States or foreign securities
or credit markets),

or any outbreak or escalation of hostilities, declared or undeclared acts of war
or terrorism, in

each case generally affecting the industries in which the Company and its
subsidiaries operate,

(B) changes or proposed changes after the Signing Date in generally accepted
accounting

principles in the United States (“GAAP”) or regulatory accounting requirements,
or authoritative

interpretations thereof, (C) changes or proposed changes after the Signing Date
in securities,

banking and other laws of general applicability or related policies or
interpretations of

Governmental Entities (in the case of each of these clauses (A), (B) and (C),
other than changes

-5-

 

--------------------------------------------------------------------------------

or occurrences to the extent that such changes or occurrences have or would
reasonably be

expected to have a materially disproportionate adverse effect on the Company and
its

consolidated subsidiaries taken as a whole relative to comparable U.S. banking
or financial

services organizations), or (D) changes in the market price or trading volume of
the Common

Stock or any other equity, equity-related or debt securities of the Company or
its consolidated

subsidiaries (it being understood and agreed that the exception set forth in
this clause (D) does

not apply to the underlying reason giving rise to or contributing to any such
change); or (ii) the

ability of the Company to consummate the Purchase and the other transactions
contemplated by

this Agreement and the Warrant and perform its obligations hereunder or
thereunder on a timely

basis.

(b) “Previously Disclosed” means information set forth or incorporated in the

Company’s Annual Report on Form 10-K for the most recently completed fiscal year
of the

Company filed with the Securities and Exchange Commission (the “SEC”) prior to
the Signing

Date (the “Last Fiscal Year”) or in its other reports and forms filed with or
furnished to the SEC

under Sections 13(a), 14(a) or 15(d) of the Securities Exchange Act of 1934 (the
“Exchange

Act”) on or after the last day of the Last Fiscal Year and prior to the Signing
Date.

2.2 Representations and Warranties of the Company. Except as Previously
Disclosed,

the Company represents and warrants to the Investor that as of the Signing Date
and as of the

Closing Date (or such other date specified herein):

(a) Organization, Authority and Significant Subsidiaries. The Company has been

duly incorporated and is validly existing and in good standing under the laws of
its jurisdiction of

organization, with the necessary power and authority to own its properties and
conduct its

business in all material respects as currently conducted, and except as has not,
individually or in

the aggregate, had and would not reasonably be expected to have a Company
Material Adverse

Effect, has been duly qualified as a foreign corporation for the transaction of
business and is in

good standing under the laws of each other jurisdiction in which it owns or
leases properties or

conducts any business so as to require such qualification; each subsidiary of
the Company that is

a “significant subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X
under the

Securities Act of 1933 (the “Securities Act”) has been duly organized and is
validly existing in

good standing under the laws of its jurisdiction of organization. The Charter
and bylaws of the

Company, copies of which have been provided to the Investor prior to the Signing
Date, are true,

complete and correct copies of such documents as in full force and effect as of
the Signing Date.

(b) Capitalization. The authorized capital stock of the Company, and the
outstanding

capital stock of the Company (including securities convertible into, or
exercisable or

exchangeable for, capital stock of the Company) as of the most recent fiscal
month-end

preceding the Signing Date (the “Capitalization Date”) is set forth on Schedule
B. The

outstanding shares of capital stock of the Company have been duly authorized and
are validly

issued and outstanding, fully paid and nonassessable, and subject to no
preemptive rights (and

were not issued in violation of any preemptive rights). Except as provided in
the Warrant, as of

the Signing Date, the Company does not have outstanding any securities or other
obligations

providing the holder the right to acquire Common Stock that is not reserved for
issuance as

-6-

 

--------------------------------------------------------------------------------

specified on Schedule B, and the Company has not made any other commitment to
authorize,

issue or sell any Common Stock. Since the Capitalization Date, the Company has
not issued any

shares of Common Stock, other than (i) shares issued upon the exercise of stock
options or

delivered under other equity-based awards or other convertible securities or
warrants which were

issued and outstanding on the Capitalization Date and disclosed on Schedule B
and (ii) shares

disclosed on Schedule B.

(c) Preferred Shares. The Preferred Shares have been duly and validly
authorized,

and, when issued and delivered pursuant to this Agreement, such Preferred Shares
will be duly

and validly issued and fully paid and non-assessable, will not be issued in
violation of any

preemptive rights, and will rank pari passu with or senior to all other series
or classes of

Preferred Stock, whether or not issued or outstanding, with respect to the
payment of dividends

and the distribution of assets in the event of any dissolution, liquidation or
winding up of the

Company.

(d) The Warrant and Warrant Shares. The Warrant has been duly authorized and,

when executed and delivered as contemplated hereby, will constitute a valid and
legally binding

obligation of the Company enforceable against the Company in accordance with its
terms, except

as the same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or

similar laws affecting the enforcement of creditors’ rights generally and
general equitable

principles, regardless of whether such enforceability is considered in a
proceeding at law or in

equity (“Bankruptcy Exceptions”). The shares of Common Stock issuable upon
exercise of the

Warrant (the “Warrant Shares”) have been duly authorized and reserved for
issuance upon

exercise of the Warrant and when so issued in accordance with the terms of the
Warrant will be

validly issued, fully paid and non-assessable, subject, if applicable, to the
approvals of its

stockholders set forth on Schedule C.

(e) Authorization, Enforceability.

(i) The Company has the corporate power and authority to execute and

deliver this Agreement and the Warrant and, subject, if applicable, to the
approvals of its

stockholders set forth on Schedule C, to carry out its obligations hereunder and

thereunder (which includes the issuance of the Preferred Shares, Warrant and
Warrant

Shares). The execution, delivery and performance by the Company of this
Agreement and

the Warrant and the consummation of the transactions contemplated hereby and
thereby

have been duly authorized by all necessary corporate action on the part of the
Company

and its stockholders, and no further approval or authorization is required on
the part of

the Company, subject, in each case, if applicable, to the approvals of its
stockholders set

forth on Schedule C. This Agreement is a valid and binding obligation of the
Company

enforceable against the Company in accordance with its terms, subject to the
Bankruptcy

Exceptions.

(ii) The execution, delivery and performance by the Company of this

Agreement and the Warrant and the consummation of the transactions contemplated

hereby and thereby and compliance by the Company with the provisions hereof and

-7-

 

--------------------------------------------------------------------------------

thereof, will not (A) violate, conflict with, or result in a breach of any
provision of, or

constitute a default (or an event which, with notice or lapse of time or both,
would

constitute a default) under, or result in the termination of, or accelerate the
performance

required by, or result in a right of termination or acceleration of, or result
in the creation

of, any lien, security interest, charge or encumbrance upon any of the
properties or assets

of the Company or any Company Subsidiary under any of the terms, conditions or

provisions of (i) subject, if applicable, to the approvals of the Company’s
stockholders set

forth on Schedule C, its organizational documents or (ii) any note, bond,
mortgage,

indenture, deed of trust, license, lease, agreement or other instrument or
obligation to

which the Company or any Company Subsidiary is a party or by which it or any

Company Subsidiary may be bound, or to which the Company or any Company

Subsidiary or any of the properties or assets of the Company or any Company
Subsidiary

may be subject, or (B) subject to compliance with the statutes and regulations
referred to

in the next paragraph, violate any statute, rule or regulation or any judgment,
ruling,

order, writ, injunction or decree applicable to the Company or any Company
Subsidiary

or any of their respective properties or assets except, in the case of clauses
(A)(ii) and

(B), for those occurrences that, individually or in the aggregate, have not had
and would

not reasonably be expected to have a Company Material Adverse Effect.

(iii) Other than the filing of the Certificate of Designations with the
Secretary

of State of its jurisdiction of organization or other applicable Governmental
Entity, any

current report on Form 8-K required to be filed with the SEC, such filings and
approvals

as are required to be made or obtained under any state “blue sky” laws, the
filing of any

proxy statement contemplated by Section 3.1 and such as have been made or
obtained, no

notice to, filing with, exemption or review by, or authorization, consent or
approval of,

any Governmental Entity is required to be made or obtained by the Company in

connection with the consummation by the Company of the Purchase except for any
such

notices, filings, exemptions, reviews, authorizations, consents and approvals
the failure of

which to make or obtain would not, individually or in the aggregate, reasonably
be

expected to have a Company Material Adverse Effect.

(f) Anti-takeover Provisions and Rights Plan. The Board of Directors of the

Company (the “Board of Directors”) has taken all necessary action to ensure that
the transactions

contemplated by this Agreement and the Warrant and the consummation of the
transactions

contemplated hereby and thereby, including the exercise of the Warrant in
accordance with its

terms, will be exempt from any anti-takeover or similar provisions of the
Company’s Charter and

bylaws, and any other provisions of any applicable “moratorium”, “control
share”, “fair price”,

“interested stockholder” or other anti-takeover laws and regulations of any
jurisdiction. The

Company has taken all actions necessary to render any stockholders’ rights plan
of the Company

inapplicable to this Agreement and the Warrant and the consummation of the
transactions

contemplated hereby and thereby, including the exercise of the Warrant by the
Investor in

accordance with its terms.

(g) No Company Material Adverse Effect. Since the last day of the last completed

fiscal period for which the Company has filed a Quarterly Report on Form 10-Q or
an Annual

-8-

 

--------------------------------------------------------------------------------

Report on Form 10-K with the SEC prior to the Signing Date, no fact,
circumstance, event,

change, occurrence, condition or development has occurred that, individually or
in the aggregate,

has had or would reasonably be expected to have a Company Material Adverse
Effect.

(h) Company Financial Statements. Each of the consolidated financial statements
of

the Company and its consolidated subsidiaries (collectively the “Company
Financial

Statements”) included or incorporated by reference in the Company Reports filed
with the SEC

since December 31, 2006, present fairly in all material respects the
consolidated financial

position of the Company and its consolidated subsidiaries as of the dates
indicated therein (or if

amended prior to the Signing Date, as of the date of such amendment) and the
consolidated

results of their operations for the periods specified therein; and except as
stated therein, such

financial statements (A) were prepared in conformity with GAAP applied on a
consistent basis

(except as may be noted therein), (B) have been prepared from, and are in
accordance with, the

books and records of the Company and the Company Subsidiaries and (C) complied
as to form,

as of their respective dates of filing with the SEC, in all material respects
with the applicable

accounting requirements and with the published rules and regulations of the SEC
with respect

thereto.

(i) Reports.

(i) Since December 31, 2006, the Company and each subsidiary of the

Company (each a “Company Subsidiary” and, collectively, the “Company
Subsidiaries”)

has timely filed all reports, registrations, documents, filings, statements and
submissions,

together with any amendments thereto, that it was required to file with any
Governmental

Entity (the foregoing, collectively, the “Company Reports”) and has paid all
fees and

assessments due and payable in connection therewith, except, in each case, as
would not,

individually or in the aggregate, reasonably be expected to have a Company
Material

Adverse Effect. As of their respective dates of filing, the Company Reports
complied in

all material respects with all statutes and applicable rules and regulations of
the

applicable Governmental Entities. In the case of each such Company Report filed
with or

furnished to the SEC, such Company Report (A) did not, as of its date or if
amended

prior to the Signing Date, as of the date of such amendment, contain an untrue
statement

of a material fact or omit to state a material fact necessary in order to make
the statements

made therein, in light of the circumstances under which they were made, not
misleading,

and (B) complied as to form in all material respects with the applicable
requirements of

the Securities Act and the Exchange Act. With respect to all other Company
Reports, the

Company Reports were complete and accurate in all material respects as of their

respective dates. No executive officer of the Company or any Company Subsidiary
has

failed in any respect to make the certifications required of him or her under
Section 302

or 906 of the Sarbanes-Oxley Act of 2002.

(ii) The records, systems, controls, data and information of the Company and

the Company Subsidiaries are recorded, stored, maintained and operated under
means

(including any electronic, mechanical or photographic process, whether
computerized or

not) that are under the exclusive ownership and direct control of the Company or
the

-9-

 

--------------------------------------------------------------------------------

Company Subsidiaries or their accountants (including all means of access thereto
and

therefrom), except for any non-exclusive ownership and non-direct control that
would not

reasonably be expected to have a material adverse effect on the system of
internal

accounting controls described below in this Section 2.2(i)(ii). The Company (A)
has

implemented and maintains disclosure controls and procedures (as defined in

Rule 13a-15(e) of the Exchange Act) to ensure that material information relating
to the

Company, including the consolidated Company Subsidiaries, is made known to the
chief

executive officer and the chief financial officer of the Company by others
within those

entities, and (B) has disclosed, based on its most recent evaluation prior to
the Signing

Date, to the Company’s outside auditors and the audit committee of the Board of

Directors (x) any significant deficiencies and material weaknesses in the design
or

operation of internal controls over financial reporting (as defined in Rule
13a-15(f) of the

Exchange Act) that are reasonably likely to adversely affect the Company’s
ability to

record, process, summarize and report financial information and (y) any fraud,
whether or

not material, that involves management or other employees who have a significant
role in

the Company’s internal controls over financial reporting.

(j) No Undisclosed Liabilities. Neither the Company nor any of the Company

Subsidiaries has any liabilities or obligations of any nature (absolute,
accrued, contingent or

otherwise) which are not properly reflected or reserved against in the Company
Financial

Statements to the extent required to be so reflected or reserved against in
accordance with

GAAP, except for (A) liabilities that have arisen since the last fiscal year end
in the ordinary and

usual course of business and consistent with past practice and (B) liabilities
that, individually or

in the aggregate, have not had and would not reasonably be expected to have a
Company

Material Adverse Effect.

(k) Offering of Securities. Neither the Company nor any person acting on its
behalf

has taken any action (including any offering of any securities of the Company
under

circumstances which would require the integration of such offering with the
offering of any of

the Purchased Securities under the Securities Act, and the rules and regulations
of the SEC

promulgated thereunder), which might subject the offering, issuance or sale of
any of the

Purchased Securities to Investor pursuant to this Agreement to the registration
requirements of

the Securities Act.

(l) Litigation and Other Proceedings. Except (i) as set forth on Schedule D or
(ii) as

would not, individually or in the aggregate, reasonably be expected to have a
Company Material

Adverse Effect, there is no (A) pending or, to the knowledge of the Company,
threatened, claim,

action, suit, investigation or proceeding, against the Company or any Company
Subsidiary or to

which any of their assets are subject nor is the Company or any Company
Subsidiary subject to

any order, judgment or decree or (B) unresolved violation, criticism or
exception by any

Governmental Entity with respect to any report or relating to any examinations
or inspections of

the Company or any Company Subsidiaries.

(m) Compliance with Laws. Except as would not, individually or in the aggregate,

reasonably be expected to have a Company Material Adverse Effect, the Company
and the

-10-

 

--------------------------------------------------------------------------------

Company Subsidiaries have all permits, licenses, franchises, authorizations,
orders and approvals

of, and have made all filings, applications and registrations with, Governmental
Entities that are

required in order to permit them to own or lease their properties and assets and
to carry on their

business as presently conducted and that are material to the business of the
Company or such

Company Subsidiary. Except as set forth on Schedule E, the Company and the
Company

Subsidiaries have complied in all respects and are not in default or violation
of, and none of them

is, to the knowledge of the Company, under investigation with respect to or, to
the knowledge of

the Company, have been threatened to be charged with or given notice of any
violation of, any

applicable domestic (federal, state or local) or foreign law, statute,
ordinance, license, rule,

regulation, policy or guideline, order, demand, writ, injunction, decree or
judgment of any

Governmental Entity, other than such noncompliance, defaults or violations that
would not,

individually or in the aggregate, reasonably be expected to have a Company
Material Adverse

Effect. Except for statutory or regulatory restrictions of general application
or as set forth on

Schedule E, no Governmental Entity has placed any restriction on the business or
properties of

the Company or any Company Subsidiary that would, individually or in the
aggregate,

reasonably be expected to have a Company Material Adverse Effect.

(n) Employee Benefit Matters. Except as would not reasonably be expected to
have,

either individually or in the aggregate, a Company Material Adverse Effect: (A)
each “employee

benefit plan” (within the meaning of Section 3(3) of the Employee Retirement
Income Security

Act of 1974, as amended (“ERISA”)) providing benefits to any current or former
employee,

officer or director of the Company or any member of its “Controlled Group”
(defined as any

organization which is a member of a controlled group of corporations within the
meaning of

Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) that
is sponsored,

maintained or contributed to by the Company or any member of its Controlled
Group and for

which the Company or any member of its Controlled Group would have any
liability, whether

actual or contingent (each, a “Plan”) has been maintained in compliance with its
terms and with

the requirements of all applicable statutes, rules and regulations, including
ERISA and the Code;

(B) with respect to each Plan subject to Title IV of ERISA (including, for
purposes of this clause

(B), any plan subject to Title IV of ERISA that the Company or any member of its
Controlled

Group previously maintained or contributed to in the six years prior to the
Signing Date), (1) no

“reportable event” (within the meaning of Section 4043(c) of ERISA), other than
a reportable

event for which the notice period referred to in Section 4043(c) of ERISA has
been waived, has

occurred in the three years prior to the Signing Date or is reasonably expected
to occur, (2) no

“accumulated funding deficiency” (within the meaning of Section 302 of ERISA or
Section 412

of the Code), whether or not waived, has occurred in the three years prior to
the Signing Date or

is reasonably expected to occur, (3) the fair market value of the assets under
each Plan exceeds

the present value of all benefits accrued under such Plan (determined based on
the assumptions

used to fund such Plan) and (4) neither the Company nor any member of its
Controlled Group

has incurred in the six years prior to the Signing Date, or reasonably expects
to incur, any

liability under Title IV of ERISA (other than contributions to the Plan or
premiums to the PBGC

in the ordinary course and without default) in respect of a Plan (including any
Plan that is a

“multiemployer plan”, within the meaning of Section 4001(c)(3) of ERISA); and
(C) each Plan

that is intended to be qualified under Section 401(a) of the Code has received a
favorable

-11-

 

--------------------------------------------------------------------------------

determination letter from the Internal Revenue Service with respect to its
qualified status that has

not been revoked, or such a determination letter has been timely applied for but
not received by

the Signing Date, and nothing has occurred, whether by action or by failure to
act, which could

reasonably be expected to cause the loss, revocation or denial of such qualified
status or

favorable determination letter.

(o) Taxes. Except as would not, individually or in the aggregate, reasonably be

expected to have a Company Material Adverse Effect, (i) the Company and the
Company

Subsidiaries have filed all federal, state, local and foreign income and
franchise Tax returns

required to be filed through the Signing Date, subject to permitted extensions,
and have paid all

Taxes due thereon, and (ii) no Tax deficiency has been determined adversely to
the Company or

any of the Company Subsidiaries, nor does the Company have any knowledge of any
Tax

deficiencies. “Tax” or “Taxes” means any federal, state, local or foreign
income, gross receipts,

property, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or

add on minimum, ad valorem, transfer or excise tax, or any other tax, custom,
duty,

governmental fee or other like assessment or charge of any kind whatsoever,
together with any

interest or penalty, imposed by any Governmental Entity.

(p) Properties and Leases. Except as would not, individually or in the
aggregate,

reasonably be expected to have a Company Material Adverse Effect, the Company
and the

Company Subsidiaries have good and marketable title to all real properties and
all other

properties and assets owned by them, in each case free from liens, encumbrances,
claims and

defects that would affect the value thereof or interfere with the use made or to
be made thereof

by them. Except as would not, individually or in the aggregate, reasonably be
expected to have a

Company Material Adverse Effect, the Company and the Company Subsidiaries hold
all leased

real or personal property under valid and enforceable leases with no exceptions
that would

interfere with the use made or to be made thereof by them.

(q) Environmental Liability. Except as would not, individually or in the
aggregate,

reasonably be expected to have a Company Material Adverse Effect:

(i) there is no legal, administrative, or other proceeding, claim or action of

any nature seeking to impose, or that would reasonably be expected to result in
the

imposition of, on the Company or any Company Subsidiary, any liability relating
to the

release of hazardous substances as defined under any local, state or federal
environmental

statute, regulation or ordinance, including the Comprehensive Environmental
Response,

Compensation and Liability Act of 1980, pending or, to the Company’s knowledge,

threatened against the Company or any Company Subsidiary;

(ii) to the Company’s knowledge, there is no reasonable basis for any such

proceeding, claim or action; and

(iii) neither the Company nor any Company Subsidiary is subject to any

agreement, order, judgment or decree by or with any court, Governmental Entity
or third

party imposing any such environmental liability.

-12-

 

--------------------------------------------------------------------------------

(r) Risk Management Instruments. Except as would not, individually or in the

aggregate, reasonably be expected to have a Company Material Adverse Effect, all
derivative

instruments, including, swaps, caps, floors and option agreements, whether
entered into for the

Company’s own account, or for the account of one or more of the Company
Subsidiaries or its or

their customers, were entered into (i) only in the ordinary course of business,
(ii) in accordance

with prudent practices and in all material respects with all applicable laws,
rules, regulations and

regulatory policies and (iii) with counterparties believed to be financially
responsible at the time;

and each of such instruments constitutes the valid and legally binding
obligation of the Company

or one of the Company Subsidiaries, enforceable in accordance with its terms,
except as may be

limited by the Bankruptcy Exceptions. Neither the Company or the Company
Subsidiaries, nor,

to the knowledge of the Company, any other party thereto, is in breach of any of
its obligations

under any such agreement or arrangement other than such breaches that would not,
individually

or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect.

(s) Agreements with Regulatory Agencies. Except as set forth on Schedule F,
neither

the Company nor any Company Subsidiary is subject to any material
cease-and-desist or other

similar order or enforcement action issued by, or is a party to any material
written agreement,

consent agreement or memorandum of understanding with, or is a party to any
commitment letter

or similar undertaking to, or is subject to any capital directive by, or since
December 31, 2006,

has adopted any board resolutions at the request of, any Governmental Entity
(other than the

Appropriate Federal Banking Agencies with jurisdiction over the Company and the
Company

Subsidiaries) that currently restricts in any material respect the conduct of
its business or that in

any material manner relates to its capital adequacy, its liquidity and funding
policies and

practices, its ability to pay dividends, its credit, risk management or
compliance policies or

procedures, its internal controls, its management or its operations or business
(each item in this

sentence, a “Regulatory Agreement”), nor has the Company or any Company
Subsidiary been

advised since December 31, 2006 by any such Governmental Entity that it is
considering issuing,

initiating, ordering, or requesting any such Regulatory Agreement. The Company
and each

Company Subsidiary are in compliance in all material respects with each
Regulatory Agreement

to which it is party or subject, and neither the Company nor any Company
Subsidiary has

received any notice from any Governmental Entity indicating that either the
Company or any

Company Subsidiary is not in compliance in all material respects with any such
Regulatory

Agreement. "Appropriate Federal Banking Agency" means the “appropriate Federal
banking

agency” with respect to the Company or such Company Subsidiaries, as applicable,
as defined in

Section 3(q) of the Federal Deposit Insurance Act (12 U.S.C. Section 1813(q)).

(t) Insurance. The Company and the Company Subsidiaries are insured with

reputable insurers against such risks and in such amounts as the management of
the Company

reasonably has determined to be prudent and consistent with industry practice.
The Company

and the Company Subsidiaries are in material compliance with their insurance
policies and are

not in default under any of the material terms thereof, each such policy is
outstanding and in full

force and effect, all premiums and other payments due under any material policy
have been paid,

and all claims thereunder have been filed in due and timely fashion, except, in
each case, as

would not, individually or in the aggregate, reasonably be expected to have a
Company Material

Adverse Effect.

-13-

 

--------------------------------------------------------------------------------

(u) Intellectual Property. Except as would not, individually or in the
aggregate,

reasonably be expected to have a Company Material Adverse Effect, (i) the
Company and each

Company Subsidiary owns or otherwise has the right to use, all intellectual
property rights,

including all trademarks, trade dress, trade names, service marks, domain names,
patents,

inventions, trade secrets, know-how, works of authorship and copyrights therein,
that are used in

the conduct of their existing businesses and all rights relating to the plans,
design and

specifications of any of its branch facilities (“Proprietary Rights”) free and
clear of all liens and

any claims of ownership by current or former employees, contractors, designers
or others and (ii)

neither the Company nor any of the Company Subsidiaries is materially
infringing, diluting,

misappropriating or violating, nor has the Company or any or the Company
Subsidiaries received

any written (or, to the knowledge of the Company, oral) communications alleging
that any of

them has materially infringed, diluted, misappropriated or violated, any of the
Proprietary Rights

owned by any other person. Except as would not, individually or in the
aggregate, reasonably be

expected to have a Company Material Adverse Effect, to the Company’s knowledge,
no other

person is infringing, diluting, misappropriating or violating, nor has the
Company or any or the

Company Subsidiaries sent any written communications since January 1, 2006
alleging that any

person has infringed, diluted, misappropriated or violated, any of the
Proprietary Rights owned

by the Company and the Company Subsidiaries.

(v) Brokers and Finders. No broker, finder or investment banker is entitled to
any

financial advisory, brokerage, finder's or other fee or commission in connection
with this

Agreement or the Warrant or the transactions contemplated hereby or thereby
based upon

arrangements made by or on behalf of the Company or any Company Subsidiary for
which the

Investor could have any liability.

Article III

Covenants

3.1 Commercially Reasonable Efforts.

(a) Subject to the terms and conditions of this Agreement, each of the parties
will use

its commercially reasonable efforts in good faith to take, or cause to be taken,
all actions, and to

do, or cause to be done, all things necessary, proper or desirable, or advisable
under applicable

laws, so as to permit consummation of the Purchase as promptly as practicable
and otherwise to

enable consummation of the transactions contemplated hereby and shall use
commercially

reasonable efforts to cooperate with the other party to that end.

(b) If the Company is required to obtain any stockholder approvals set forth on

Schedule C, then the Company shall comply with this Section 3.1(b) and Section
3.1(c). The

Company shall call a special meeting of its stockholders, as promptly as
practicable following

the Closing, to vote on proposals (collectively, the “Stockholder Proposals”) to
(i) approve the

exercise of the Warrant for Common Stock for purposes of the rules of the
national security

exchange on which the Common Stock is listed and/or (ii) amend the Company’s
Charter to

increase the number of authorized shares of Common Stock to at least such number
as shall be

sufficient to permit the full exercise of the Warrant for Common Stock and
comply with the

-14-

 

--------------------------------------------------------------------------------

other provisions of this Section 3.1(b) and Section 3.1(c). The Board of
Directors shall

recommend to the Company’s stockholders that such stockholders vote in favor of
the

Stockholder Proposals. In connection with such meeting, the Company shall
prepare (and the

Investor will reasonably cooperate with the Company to prepare) and file with
the SEC as

promptly as practicable (but in no event more than ten business days after the
Closing) a

preliminary proxy statement, shall use its reasonable best efforts to respond to
any comments of

the SEC or its staff thereon and to cause a definitive proxy statement related
to such

stockholders’ meeting to be mailed to the Company’s stockholders not more than
five business

days after clearance thereof by the SEC, and shall use its reasonable best
efforts to solicit proxies

for such stockholder approval of the Stockholder Proposals. The Company shall
notify the

Investor promptly of the receipt of any comments from the SEC or its staff with
respect to the

proxy statement and of any request by the SEC or its staff for amendments or
supplements to

such proxy statement or for additional information and will supply the Investor
with copies of all

correspondence between the Company or any of its representatives, on the one
hand, and the

SEC or its staff, on the other hand, with respect to such proxy statement. If at
any time prior to

such stockholders’ meeting there shall occur any event that is required to be
set forth in an

amendment or supplement to the proxy statement, the Company shall as promptly as
practicable

prepare and mail to its stockholders such an amendment or supplement. Each of
the Investor and

the Company agrees promptly to correct any information provided by it or on its
behalf for use in

the proxy statement if and to the extent that such information shall have become
false or

misleading in any material respect, and the Company shall as promptly as
practicable prepare

and mail to its stockholders an amendment or supplement to correct such
information to the

extent required by applicable laws and regulations. The Company shall consult
with the Investor

prior to filing any proxy statement, or any amendment or supplement thereto, and
provide the

Investor with a reasonable opportunity to comment thereon. In the event that the
approval of any

of the Stockholder Proposals is not obtained at such special stockholders
meeting, the Company

shall include a proposal to approve (and the Board of Directors shall recommend
approval of)

each such proposal at a meeting of its stockholders no less than once in each
subsequent sixmonth

period beginning on January 1, 2009 until all such approvals are obtained or
made.

(c) None of the information supplied by the Company or any of the Company

Subsidiaries for inclusion in any proxy statement in connection with any such
stockholders

meeting of the Company will, at the date it is filed with the SEC, when first
mailed to the

Company’s stockholders and at the time of any stockholders meeting, and at the
time of any

amendment or supplement thereof, contain any untrue statement of a material fact
or omit to

state any material fact necessary in order to make the statements therein, in
light of the

circumstances under which they are made, not misleading.

3.2 Expenses. Unless otherwise provided in this Agreement or the Warrant, each
of

the parties hereto will bear and pay all costs and expenses incurred by it or on
its behalf in

connection with the transactions contemplated under this Agreement and the
Warrant, including

fees and expenses of its own financial or other consultants, investment bankers,
accountants and

counsel.

3.3 Sufficiency of Authorized Common Stock; Exchange Listing.

-15-

 

--------------------------------------------------------------------------------

(a) During the period from the Closing Date (or, if the approval of the
Stockholder

Proposals is required, the date of such approval) until the date on which the
Warrant has been

fully exercised, the Company shall at all times have reserved for issuance, free
of preemptive or

similar rights, a sufficient number of authorized and unissued Warrant Shares to
effectuate such

exercise. Nothing in this Section 3.3 shall preclude the Company from satisfying
its obligations

in respect of the exercise of the Warrant by delivery of shares of Common Stock
which are held

in the treasury of the Company. As soon as reasonably practicable following the
Closing, the

Company shall, at its expense, cause the Warrant Shares to be listed on the same
national

securities exchange on which the Common Stock is listed, subject to official
notice of issuance,

and shall maintain such listing for so long as any Common Stock is listed on
such exchange.

(b) If requested by the Investor, the Company shall promptly use its reasonable
best

efforts to cause the Preferred Shares to be approved for listing on a national
securities exchange

as promptly as practicable following such request.

3.4 Certain Notifications Until Closing. From the Signing Date until the
Closing, the

Company shall promptly notify the Investor of (i) any fact, event or
circumstance of which it is

aware and which would reasonably be expected to cause any representation or
warranty of the

Company contained in this Agreement to be untrue or inaccurate in any material
respect or to

cause any covenant or agreement of the Company contained in this Agreement not
to be

complied with or satisfied in any material respect and (ii) except as Previously
Disclosed, any

fact, circumstance, event, change, occurrence, condition or development of which
the Company

is aware and which, individually or in the aggregate, has had or would
reasonably be expected to

have a Company Material Adverse Effect; provided, however, that delivery of any
notice

pursuant to this Section 3.4 shall not limit or affect any rights of or remedies
available to the

Investor; provided, further, that a failure to comply with this Section 3.4
shall not constitute a

breach of this Agreement or the failure of any condition set forth in Section
1.2 to be satisfied

unless the underlying Company Material Adverse Effect or material breach would
independently

result in the failure of a condition set forth in Section 1.2 to be satisfied.

3.5 Access, Information and Confidentiality.

(a) From the Signing Date until the date when the Investor holds an amount of

Preferred Shares having an aggregate liquidation value of less than 10% of the
Purchase Price,

the Company will permit the Investor and its agents, consultants, contractors
and advisors (x)

acting through the Appropriate Federal Banking Agency, to examine the corporate
books and

make copies thereof and to discuss the affairs, finances and accounts of the
Company and the

Company Subsidiaries with the principal officers of the Company, all upon
reasonable notice and

at such reasonable times and as often as the Investor may reasonably request and
(y) to review

any information material to the Investor’s investment in the Company provided by
the Company

to its Appropriate Federal Banking Agency. Any investigation pursuant to this
Section 3.5 shall

be conducted during normal business hours and in such manner as not to interfere
unreasonably

with the conduct of the business of the Company, and nothing herein shall
require the Company

or any Company Subsidiary to disclose any information to the Investor to the
extent (i)

prohibited by applicable law or regulation, or (ii) that such disclosure would
reasonably be

-16-

 

--------------------------------------------------------------------------------

expected to cause a violation of any agreement to which the Company or any
Company

Subsidiary is a party or would cause a risk of a loss of privilege to the
Company or any Company

Subsidiary (provided that the Company shall use commercially reasonable efforts
to make

appropriate substitute disclosure arrangements under circumstances where the
restrictions in this

clause (ii) apply).

(b) The Investor will use reasonable best efforts to hold, and will use
reasonable best

efforts to cause its agents, consultants, contractors and advisors to hold, in
confidence all nonpublic

records, books, contracts, instruments, computer data and other data and
information

(collectively, “Information”) concerning the Company furnished or made available
to it by the

Company or its representatives pursuant to this Agreement (except to the extent
that such

information can be shown to have been (i) previously known by such party on a
non-confidential

basis, (ii) in the public domain through no fault of such party or (iii) later
lawfully acquired from

other sources by the party to which it was furnished (and without violation of
any other

confidentiality obligation)); provided that nothing herein shall prevent the
Investor from

disclosing any Information to the extent required by applicable laws or
regulations or by any

subpoena or similar legal process.

Article IV

Additional Agreements

4.1 Purchase for Investment. The Investor acknowledges that the Purchased
Securities

and the Warrant Shares have not been registered under the Securities Act or
under any state

securities laws. The Investor (a) is acquiring the Purchased Securities pursuant
to an exemption

from registration under the Securities Act solely for investment with no present
intention to

distribute them to any person in violation of the Securities Act or any
applicable U.S. state

securities laws, (b) will not sell or otherwise dispose of any of the Purchased
Securities or the

Warrant Shares, except in compliance with the registration requirements or
exemption provisions

of the Securities Act and any applicable U.S. state securities laws, and (c) has
such knowledge

and experience in financial and business matters and in investments of this type
that it is capable

of evaluating the merits and risks of the Purchase and of making an informed
investment

decision.

4.2 Legends.

(a) The Investor agrees that all certificates or other instruments representing
the

Warrant and the Warrant Shares will bear a legend substantially to the following
effect:

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN

REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE

SECURITIES LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD

OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION

STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND

APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION

FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.”

-17-

 

--------------------------------------------------------------------------------

(b) The Investor agrees that all certificates or other instruments representing
the

Warrant will also bear a legend substantially to the following effect:

“THIS INSTRUMENT IS ISSUED SUBJECT TO THE RESTRICTIONS ON

TRANSFER AND OTHER PROVISIONS OF A SECURITIES PURCHASE

AGREEMENT BETWEEN THE ISSUER OF THESE SECURITIES AND THE

INVESTOR REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE WITH THE

ISSUER. THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT

BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH

SAID AGREEMENT. ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE

WITH SAID AGREEMENT WILL BE VOID.”

(c) In addition, the Investor agrees that all certificates or other instruments

representing the Preferred Shares will bear a legend substantially to the
following effect:

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE NOT SAVINGS

ACCOUNTS, DEPOSITS OR OTHER OBLIGATIONS OF A BANK AND ARE NOT

INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY

OTHER GOVERNMENTAL AGENCY.

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN

REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE

“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY

NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE

A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER

SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO

AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.

EACH PURCHASER OF THE SECURITIES REPRESENTED BY THIS

INSTRUMENT IS NOTIFIED THAT THE SELLER MAY BE RELYING ON THE

EXEMPTION FROM SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE

144A THEREUNDER. ANY TRANSFEREE OF THE SECURITIES REPRESENTED

BY THIS INSTRUMENT BY ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT

IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A

UNDER THE SECURITIES ACT), (2) AGREES THAT IT WILL NOT OFFER, SELL

OR OTHERWISE TRANSFER THE SECURITIES REPRESENTED BY THIS

INSTRUMENT EXCEPT (A) PURSUANT TO A REGISTRATION STATEMENT

WHICH IS THEN EFFECTIVE UNDER THE SECURITIES ACT, (B) FOR SO LONG

AS THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE ELIGIBLE

FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT REASONABLY

BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE

144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN

ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER

TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN

RELIANCE ON RULE 144A, (C) TO THE ISSUER OR (D) PURSUANT TO ANY

OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION

-18-

 

--------------------------------------------------------------------------------

REQUIREMENTS OF THE SECURITIES ACT AND (3) AGREES THAT IT WILL

GIVE TO EACH PERSON TO WHOM THE SECURITIES REPRESENTED BY THIS

INSTRUMENT ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE

EFFECT OF THIS LEGEND.”

(d) In the event that any Purchased Securities or Warrant Shares (i) become
registered

under the Securities Act or (ii) are eligible to be transferred without
restriction in accordance

with Rule 144 or another exemption from registration under the Securities Act
(other than Rule

144A), the Company shall issue new certificates or other instruments
representing such

Purchased Securities or Warrant Shares, which shall not contain the applicable
legends in

Sections 4.2(a) and (c) above; provided that the Investor surrenders to the
Company the

previously issued certificates or other instruments. Upon Transfer of all or a
portion of the

Warrant in compliance with Section 4.4, the Company shall issue new certificates
or other

instruments representing the Warrant, which shall not contain the applicable
legend in Section

4.2(b) above; provided that the Investor surrenders to the Company the
previously issued

certificates or other instruments.

4.3 Certain Transactions. The Company will not merge or consolidate with, or
sell,

transfer or lease all or substantially all of its property or assets to, any
other party unless the

successor, transferee or lessee party (or its ultimate parent entity), as the
case may be (if not the

Company), expressly assumes the due and punctual performance and observance of
each and

every covenant, agreement and condition of this Agreement to be performed and
observed by the

Company.

4.4 Transfer of Purchased Securities and Warrant Shares; Restrictions on
Exercise of

the Warrant. Subject to compliance with applicable securities laws, the Investor
shall be

permitted to transfer, sell, assign or otherwise dispose of (“Transfer”) all or
a portion of the

Purchased Securities or Warrant Shares at any time, and the Company shall take
all steps as may

be reasonably requested by the Investor to facilitate the Transfer of the
Purchased Securities and

the Warrant Shares; provided that the Investor shall not Transfer a portion or
portions of the

Warrant with respect to, and/or exercise the Warrant for, more than one-half of
the Initial

Warrant Shares (as such number may be adjusted from time to time pursuant to
Section 13

thereof) in the aggregate until the earlier of (a) the date on which the Company
(or any successor

by Business Combination) has received aggregate gross proceeds of not less than
the Purchase

Price (and the purchase price paid by the Investor to any such successor for
securities of such

successor purchased under the CPP) from one or more Qualified Equity Offerings
(including

Qualified Equity Offerings of such successor) and (b) December 31, 2009.
“Qualified Equity

Offering” means the sale and issuance for cash by the Company to persons other
than the

Company or any of the Company Subsidiaries after the Closing Date of shares of
perpetual

Preferred Stock, Common Stock or any combination of such stock, that, in each
case, qualify as

and may be included in Tier 1 capital of the Company at the time of issuance
under the

applicable risk-based capital guidelines of the Company’s Appropriate Federal
Banking Agency

(other than any such sales and issuances made pursuant to agreements or
arrangements entered

into, or pursuant to financing plans which were publicly announced, on or prior
to October 13,

-19-

 

--------------------------------------------------------------------------------

2008). “Business Combination” means a merger, consolidation, statutory share
exchange or

similar transaction that requires the approval of the Company’s stockholders.

4.5 Registration Rights.

(a) Registration.

(i) Subject to the terms and conditions of this Agreement, the Company

covenants and agrees that as promptly as practicable after the Closing Date (and
in any

event no later than 30 days after the Closing Date), the Company shall prepare
and file

with the SEC a Shelf Registration Statement covering all Registrable Securities
(or

otherwise designate an existing Shelf Registration Statement filed with the SEC
to cover

the Registrable Securities), and, to the extent the Shelf Registration Statement
has not

theretofore been declared effective or is not automatically effective upon such
filing, the

Company shall use reasonable best efforts to cause such Shelf Registration
Statement to

be declared or become effective and to keep such Shelf Registration Statement

continuously effective and in compliance with the Securities Act and usable for
resale of

such Registrable Securities for a period from the date of its initial
effectiveness until such

time as there are no Registrable Securities remaining (including by refiling
such Shelf

Registration Statement (or a new Shelf Registration Statement) if the initial
Shelf

Registration Statement expires). So long as the Company is a well-known seasoned

issuer (as defined in Rule 405 under the Securities Act) at the time of filing
of the Shelf

Registration Statement with the SEC, such Shelf Registration Statement shall be

designated by the Company as an automatic Shelf Registration Statement.

Notwithstanding the foregoing, if on the Signing Date the Company is not
eligible to file

a registration statement on Form S-3, then the Company shall not be obligated to
file a

Shelf Registration Statement unless and until requested to do so in writing by
the

Investor.

(ii) Any registration pursuant to Section 4.5(a)(i) shall be effected by means
of

a shelf registration on an appropriate form under Rule 415 under the Securities
Act (a

“Shelf Registration Statement”). If the Investor or any other Holder intends to
distribute

any Registrable Securities by means of an underwritten offering it shall
promptly so

advise the Company and the Company shall take all reasonable steps to facilitate
such

distribution, including the actions required pursuant to Section 4.5(c);
provided that the

Company shall not be required to facilitate an underwritten offering of
Registrable

Securities unless the expected gross proceeds from such offering exceed (i) 2%
of the

initial aggregate liquidation preference of the Preferred Shares if such initial
aggregate

liquidation preference is less than $2 billion and (ii) $200 million if the
initial aggregate

liquidation preference of the Preferred Shares is equal to or greater than $2
billion. The

lead underwriters in any such distribution shall be selected by the Holders of a
majority

of the Registrable Securities to be distributed; provided that to the extent
appropriate and

permitted under applicable law, such Holders shall consider the qualifications
of any

broker-dealer Affiliate of the Company in selecting the lead underwriters in any
such

distribution.

-20-

 

--------------------------------------------------------------------------------

(iii) The Company shall not be required to effect a registration (including a

resale of Registrable Securities from an effective Shelf Registration Statement)
or an

underwritten offering pursuant to Section 4.5(a): (A) with respect to securities
that are

not Registrable Securities; or (B) if the Company has notified the Investor and
all other

Holders that in the good faith judgment of the Board of Directors, it would be
materially

detrimental to the Company or its securityholders for such registration or
underwritten

offering to be effected at such time, in which event the Company shall have the
right to

defer such registration for a period of not more than 45 days after receipt of
the request of

the Investor or any other Holder; provided that such right to delay a
registration or

underwritten offering shall be exercised by the Company (1) only if the Company
has

generally exercised (or is concurrently exercising) similar black-out rights
against holders

of similar securities that have registration rights and (2) not more than three
times in any

12-month period and not more than 90 days in the aggregate in any 12-month
period.

(iv) If during any period when an effective Shelf Registration Statement is not

available, the Company proposes to register any of its equity securities, other
than a

registration pursuant to Section 4.5(a)(i) or a Special Registration, and the
registration

form to be filed may be used for the registration or qualification for
distribution of

Registrable Securities, the Company will give prompt written notice to the
Investor and

all other Holders of its intention to effect such a registration (but in no
event less than ten

days prior to the anticipated filing date) and will include in such registration
all

Registrable Securities with respect to which the Company has received written
requests

for inclusion therein within ten business days after the date of the Company’s
notice (a

“Piggyback Registration”). Any such person that has made such a written request
may

withdraw its Registrable Securities from such Piggyback Registration by giving
written

notice to the Company and the managing underwriter, if any, on or before the
fifth

business day prior to the planned effective date of such Piggyback Registration.
The

Company may terminate or withdraw any registration under this Section 4.5(a)(iv)
prior

to the effectiveness of such registration, whether or not Investor or any other
Holders

have elected to include Registrable Securities in such registration.

(v) If the registration referred to in Section 4.5(a)(iv) is proposed to be

underwritten, the Company will so advise Investor and all other Holders as a
part of the

written notice given pursuant to Section 4.5(a)(iv). In such event, the right of
Investor

and all other Holders to registration pursuant to Section 4.5(a) will be
conditioned upon

such persons’ participation in such underwriting and the inclusion of such
person’s

Registrable Securities in the underwriting if such securities are of the same
class of

securities as the securities to be offered in the underwritten offering, and
each such

person will (together with the Company and the other persons distributing their
securities

through such underwriting) enter into an underwriting agreement in customary
form with

the underwriter or underwriters selected for such underwriting by the Company;
provided

that the Investor (as opposed to other Holders) shall not be required to
indemnify any

person in connection with any registration. If any participating person
disapproves of the

terms of the underwriting, such person may elect to withdraw therefrom by
written notice

-21-

 

--------------------------------------------------------------------------------

to the Company, the managing underwriters and the Investor (if the Investor is

participating in the underwriting).

(vi) If either (x) the Company grants “piggyback” registration rights to one or

more third parties to include their securities in an underwritten offering under
the Shelf

Registration Statement pursuant to Section 4.5(a)(ii) or (y) a Piggyback
Registration

under Section 4.5(a)(iv) relates to an underwritten offering on behalf of the
Company,

and in either case the managing underwriters advise the Company that in their
reasonable

opinion the number of securities requested to be included in such offering
exceeds the

number which can be sold without adversely affecting the marketability of such
offering

(including an adverse effect on the per share offering price), the Company will
include in

such offering only such number of securities that in the reasonable opinion of
such

managing underwriters can be sold without adversely affecting the marketability
of the

offering (including an adverse effect on the per share offering price), which
securities

will be so included in the following order of priority: (A) first, in the case
of a Piggyback

Registration under Section 4.5(a)(iv), the securities the Company proposes to
sell, (B)

then the Registrable Securities of the Investor and all other Holders who have
requested

inclusion of Registrable Securities pursuant to Section 4.5(a)(ii) or Section
4.5(a)(iv), as

applicable, pro rata on the basis of the aggregate number of such securities or
shares

owned by each such person and (C) lastly, any other securities of the Company
that have

been requested to be so included, subject to the terms of this Agreement;
provided,

however, that if the Company has, prior to the Signing Date, entered into an
agreement

with respect to its securities that is inconsistent with the order of priority
contemplated

hereby then it shall apply the order of priority in such conflicting agreement
to the extent

that it would otherwise result in a breach under such agreement.

(b) Expenses of Registration. All Registration Expenses incurred in connection
with

any registration, qualification or compliance hereunder shall be borne by the
Company. All

Selling Expenses incurred in connection with any registrations hereunder shall
be borne by the

holders of the securities so registered pro rata on the basis of the aggregate
offering or sale price

of the securities so registered.

(c) Obligations of the Company. The Company shall use its reasonable best
efforts,

for so long as there are Registrable Securities outstanding, to take such
actions as are under its

control to not become an ineligible issuer (as defined in Rule 405 under the
Securities Act) and

to remain a well-known seasoned issuer (as defined in Rule 405 under the
Securities Act) if it

has such status on the Signing Date or becomes eligible for such status in the
future. In addition,

whenever required to effect the registration of any Registrable Securities or
facilitate the

distribution of Registrable Securities pursuant to an effective Shelf
Registration Statement, the

Company shall, as expeditiously as reasonably practicable:

(i) Prepare and file with the SEC a prospectus supplement with respect to a

proposed offering of Registrable Securities pursuant to an effective
registration

statement, subject to Section 4.5(d), keep such registration statement effective
and keep

-22-

 

--------------------------------------------------------------------------------

such prospectus supplement current until the securities described therein are no
longer

Registrable Securities.

(ii) Prepare and file with the SEC such amendments and supplements to the

applicable registration statement and the prospectus or prospectus supplement
used in

connection with such registration statement as may be necessary to comply with
the

provisions of the Securities Act with respect to the disposition of all
securities covered by

such registration statement.

(iii) Furnish to the Holders and any underwriters such number of copies of the

applicable registration statement and each such amendment and supplement thereto

(including in each case all exhibits) and of a prospectus, including a
preliminary

prospectus, in conformity with the requirements of the Securities Act, and such
other

documents as they may reasonably request in order to facilitate the disposition
of

Registrable Securities owned or to be distributed by them.

(iv) Use its reasonable best efforts to register and qualify the securities
covered

by such registration statement under such other securities or Blue Sky laws of
such

jurisdictions as shall be reasonably requested by the Holders or any managing

underwriter(s), to keep such registration or qualification in effect for so long
as such

registration statement remains in effect, and to take any other action which may
be

reasonably necessary to enable such seller to consummate the disposition in such

jurisdictions of the securities owned by such Holder; provided that the Company
shall not

be required in connection therewith or as a condition thereto to qualify to do
business or

to file a general consent to service of process in any such states or
jurisdictions.

(v) Notify each Holder of Registrable Securities at any time when a

prospectus relating thereto is required to be delivered under the Securities Act
of the

happening of any event as a result of which the applicable prospectus, as then
in effect,

includes an untrue statement of a material fact or omits to state a material
fact required to

be stated therein or necessary to make the statements therein not misleading in
light of

the circumstances then existing.

(vi) Give written notice to the Holders:

(A) when any registration statement filed pursuant to Section 4.5(a) or

any amendment thereto has been filed with the SEC (except for any amendment

effected by the filing of a document with the SEC pursuant to the Exchange Act)

and when such registration statement or any post-effective amendment thereto has

become effective;

(B) of any request by the SEC for amendments or supplements to any

registration statement or the prospectus included therein or for additional

information;

-23-

 

--------------------------------------------------------------------------------

(C) of the issuance by the SEC of any stop order suspending the

effectiveness of any registration statement or the initiation of any proceedings
for

that purpose;

(D) of the receipt by the Company or its legal counsel of any

notification with respect to the suspension of the qualification of the Common

Stock for sale in any jurisdiction or the initiation or threatening of any
proceeding

for such purpose;

(E) of the happening of any event that requires the Company to make

changes in any effective registration statement or the prospectus related to the

registration statement in order to make the statements therein not misleading

(which notice shall be accompanied by an instruction to suspend the use of the

prospectus until the requisite changes have been made); and

(F) if at any time the representations and warranties of the Company

contained in any underwriting agreement contemplated by Section 4.5(c)(x) cease

to be true and correct.

(vii) Use its reasonable best efforts to prevent the issuance or obtain the

withdrawal of any order suspending the effectiveness of any registration
statement

referred to in Section 4.5(c)(vi)(C) at the earliest practicable time.

(viii) Upon the occurrence of any event contemplated by Section 4.5(c)(v) or

4.5(c)(vi)(E), promptly prepare a post-effective amendment to such registration
statement

or a supplement to the related prospectus or file any other required document so
that, as

thereafter delivered to the Holders and any underwriters, the prospectus will
not contain

an untrue statement of a material fact or omit to state any material fact
necessary to make

the statements therein, in light of the circumstances under which they were
made, not

misleading. If the Company notifies the Holders in accordance with Section
4.5(c)(vi)(E)

to suspend the use of the prospectus until the requisite changes to the
prospectus have

been made, then the Holders and any underwriters shall suspend use of such
prospectus

and use their reasonable best efforts to return to the Company all copies of
such

prospectus (at the Company’s expense) other than permanent file copies then in
such

Holders’ or underwriters’ possession. The total number of days that any such
suspension

may be in effect in any 12-month period shall not exceed 90 days.

(ix) Use reasonable best efforts to procure the cooperation of the Company’s

transfer agent in settling any offering or sale of Registrable Securities,
including with

respect to the transfer of physical stock certificates into book-entry form in
accordance

with any procedures reasonably requested by the Holders or any managing

underwriter(s).

(x) If an underwritten offering is requested pursuant to Section 4.5(a)(ii),
enter

into an underwriting agreement in customary form, scope and substance and take
all such

-24-

 

--------------------------------------------------------------------------------

other actions reasonably requested by the Holders of a majority of the
Registrable

Securities being sold in connection therewith or by the managing underwriter(s),
if any,

to expedite or facilitate the underwritten disposition of such Registrable
Securities, and in

connection therewith in any underwritten offering (including making members of

management and executives of the Company available to participate in “road
shows”,

similar sales events and other marketing activities), (A) make such
representations and

warranties to the Holders that are selling stockholders and the managing
underwriter(s), if

any, with respect to the business of the Company and its subsidiaries, and the
Shelf

Registration Statement, prospectus and documents, if any, incorporated or deemed
to be

incorporated by reference therein, in each case, in customary form, substance
and scope,

and, if true, confirm the same if and when requested, (B) use its reasonable
best efforts to

furnish the underwriters with opinions of counsel to the Company, addressed to
the

managing underwriter(s), if any, covering the matters customarily covered in
such

opinions requested in underwritten offerings, (C) use its reasonable best
efforts to obtain

“cold comfort” letters from the independent certified public accountants of the
Company

(and, if necessary, any other independent certified public accountants of any
business

acquired by the Company for which financial statements and financial data are
included

in the Shelf Registration Statement) who have certified the financial statements
included

in such Shelf Registration Statement, addressed to each of the managing
underwriter(s), if

any, such letters to be in customary form and covering matters of the type
customarily

covered in “cold comfort” letters, (D) if an underwriting agreement is entered
into, the

same shall contain indemnification provisions and procedures customary in
underwritten

offerings (provided that the Investor shall not be obligated to provide any
indemnity), and

(E) deliver such documents and certificates as may be reasonably requested by
the

Holders of a majority of the Registrable Securities being sold in connection
therewith,

their counsel and the managing underwriter(s), if any, to evidence the continued
validity

of the representations and warranties made pursuant to clause (i) above and to
evidence

compliance with any customary conditions contained in the underwriting agreement
or

other agreement entered into by the Company.

(xi) Make available for inspection by a representative of Holders that are

selling stockholders, the managing underwriter(s), if any, and any attorneys or

accountants retained by such Holders or managing underwriter(s), at the offices
where

normally kept, during reasonable business hours, financial and other records,
pertinent

corporate documents and properties of the Company, and cause the officers,
directors and

employees of the Company to supply all information in each case reasonably
requested

(and of the type customarily provided in connection with due diligence conducted
in

connection with a registered public offering of securities) by any such
representative,

managing underwriter(s), attorney or accountant in connection with such Shelf

Registration Statement.

(xii) Use reasonable best efforts to cause all such Registrable Securities to be

listed on each national securities exchange on which similar securities issued
by the

Company are then listed or, if no similar securities issued by the Company are
then listed

on any national securities exchange, use its reasonable best efforts to cause
all such

-25-

 

--------------------------------------------------------------------------------

Registrable Securities to be listed on such securities exchange as the Investor
may

designate.

(xiii) If requested by Holders of a majority of the Registrable Securities being

registered and/or sold in connection therewith, or the managing underwriter(s),
if any,

promptly include in a prospectus supplement or amendment such information as the

Holders of a majority of the Registrable Securities being registered and/or sold
in

connection therewith or managing underwriter(s), if any, may reasonably request
in order

to permit the intended method of distribution of such securities and make all
required

filings of such prospectus supplement or such amendment as soon as practicable
after the

Company has received such request.

(xiv) Timely provide to its security holders earning statements satisfying the

provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.

(d) Suspension of Sales. Upon receipt of written notice from the Company that a

registration statement, prospectus or prospectus supplement contains or may
contain an untrue

statement of a material fact or omits or may omit to state a material fact
required to be stated

therein or necessary to make the statements therein not misleading or that
circumstances exist

that make inadvisable use of such registration statement, prospectus or
prospectus supplement,

the Investor and each Holder of Registrable Securities shall forthwith
discontinue disposition of

Registrable Securities until the Investor and/or Holder has received copies of a
supplemented or

amended prospectus or prospectus supplement, or until the Investor and/or such
Holder is

advised in writing by the Company that the use of the prospectus and, if
applicable, prospectus

supplement may be resumed, and, if so directed by the Company, the Investor
and/or such

Holder shall deliver to the Company (at the Company’s expense) all copies, other
than

permanent file copies then in the Investor and/or such Holder’s possession, of
the prospectus

and, if applicable, prospectus supplement covering such Registrable Securities
current at the time

of receipt of such notice. The total number of days that any such suspension may
be in effect in

any 12-month period shall not exceed 90 days.

(e) Termination of Registration Rights. A Holder’s registration rights as to any

securities held by such Holder (and its Affiliates, partners, members and former
members) shall

not be available unless such securities are Registrable Securities.

(f) Furnishing Information.

(i) Neither the Investor nor any Holder shall use any free writing prospectus

(as defined in Rule 405) in connection with the sale of Registrable Securities
without the

prior written consent of the Company.

(ii) It shall be a condition precedent to the obligations of the Company to take

any action pursuant to Section 4.5(c) that Investor and/or the selling Holders
and the

underwriters, if any, shall furnish to the Company such information regarding

themselves, the Registrable Securities held by them and the intended method of

-26-

 

--------------------------------------------------------------------------------

disposition of such securities as shall be required to effect the registered
offering of their

Registrable Securities.

(g) Indemnification.

(i) The Company agrees to indemnify each Holder and, if a Holder is a

person other than an individual, such Holder’s officers, directors, employees,
agents,

representatives and Affiliates, and each Person, if any, that controls a Holder
within the

meaning of the Securities Act (each, an “Indemnitee”), against any and all
losses, claims,

damages, actions, liabilities, costs and expenses (including reasonable fees,
expenses and

disbursements of attorneys and other professionals incurred in connection with

investigating, defending, settling, compromising or paying any such losses,
claims,

damages, actions, liabilities, costs and expenses), joint or several, arising
out of or based

upon any untrue statement or alleged untrue statement of material fact contained
in any

registration statement, including any preliminary prospectus or final prospectus
contained

therein or any amendments or supplements thereto or any documents incorporated
therein

by reference or contained in any free writing prospectus (as such term is
defined in Rule

405) prepared by the Company or authorized by it in writing for use by such
Holder (or

any amendment or supplement thereto); or any omission to state therein a
material fact

required to be stated therein or necessary to make the statements therein, in
light of the

circumstances under which they were made, not misleading; provided, that the
Company

shall not be liable to such Indemnitee in any such case to the extent that any
such loss,

claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out

of or is based upon (A) an untrue statement or omission made in such
registration

statement, including any such preliminary prospectus or final prospectus
contained

therein or any such amendments or supplements thereto or contained in any free
writing

prospectus (as such term is defined in Rule 405) prepared by the Company or
authorized

by it in writing for use by such Holder (or any amendment or supplement
thereto), in

reliance upon and in conformity with information regarding such Indemnitee or
its plan

of distribution or ownership interests which was furnished in writing to the
Company by

such Indemnitee for use in connection with such registration statement,
including any

such preliminary prospectus or final prospectus contained therein or any such

amendments or supplements thereto, or (B) offers or sales effected by or on
behalf of

such Indemnitee “by means of” (as defined in Rule 159A) a “free writing
prospectus” (as

defined in Rule 405) that was not authorized in writing by the Company.

(ii) If the indemnification provided for in Section 4.5(g)(i) is unavailable to
an

Indemnitee with respect to any losses, claims, damages, actions, liabilities,
costs or

expenses referred to therein or is insufficient to hold the Indemnitee harmless
as

contemplated therein, then the Company, in lieu of indemnifying such Indemnitee,
shall

contribute to the amount paid or payable by such Indemnitee as a result of such
losses,

claims, damages, actions, liabilities, costs or expenses in such proportion as
is appropriate

to reflect the relative fault of the Indemnitee, on the one hand, and the
Company, on the

other hand, in connection with the statements or omissions which resulted in
such losses,

claims, damages, actions, liabilities, costs or expenses as well as any other
relevant

-27-

 

--------------------------------------------------------------------------------

equitable considerations. The relative fault of the Company, on the one hand,
and of the

Indemnitee, on the other hand, shall be determined by reference to, among other
factors,

whether the untrue statement of a material fact or omission to state a material
fact relates

to information supplied by the Company or by the Indemnitee and the parties’
relative

intent, knowledge, access to information and opportunity to correct or prevent
such

statement or omission; the Company and each Holder agree that it would not be
just and

equitable if contribution pursuant to this Section 4.5(g)(ii) were determined by
pro rata

allocation or by any other method of allocation that does not take account of
the equitable

considerations referred to in Section 4.5(g)(i). No Indemnitee guilty of
fraudulent

misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be

entitled to contribution from the Company if the Company was not guilty of such

fraudulent misrepresentation.

(h) Assignment of Registration Rights. The rights of the Investor to
registration of

Registrable Securities pursuant to Section 4.5(a) may be assigned by the
Investor to a transferee

or assignee of Registrable Securities with a liquidation preference or, in the
case of Registrable

Securities other than Preferred Shares, a market value, no less than an amount
equal to (i) 2% of

the initial aggregate liquidation preference of the Preferred Shares if such
initial aggregate

liquidation preference is less than $2 billion and (ii) $200 million if the
initial aggregate

liquidation preference of the Preferred Shares is equal to or greater than $2
billion; provided,

however, the transferor shall, within ten days after such transfer, furnish to
the Company written

notice of the name and address of such transferee or assignee and the number and
type of

Registrable Securities that are being assigned. For purposes of this Section
4.5(h), “market

value” per share of Common Stock shall be the last reported sale price of the
Common Stock on

the national securities exchange on which the Common Stock is listed or admitted
to trading on

the last trading day prior to the proposed transfer, and the “market value” for
the Warrant (or any

portion thereof) shall be the market value per share of Common Stock into which
the Warrant (or

such portion) is exercisable less the exercise price per share.

(i) Clear Market. With respect to any underwritten offering of Registrable
Securities

by the Investor or other Holders pursuant to this Section 4.5, the Company
agrees not to effect

(other than pursuant to such registration or pursuant to a Special Registration)
any public sale or

distribution, or to file any Shelf Registration Statement (other than such
registration or a Special

Registration) covering, in the case of an underwritten offering of Common Stock
or Warrants,

any of its equity securities or, in the case of an underwritten offering of
Preferred Shares, any

Preferred Stock of the Company, or, in each case, any securities convertible
into or exchangeable

or exercisable for such securities, during the period not to exceed ten days
prior and 60 days

following the effective date of such offering or such longer period up to 90
days as may be

requested by the managing underwriter for such underwritten offering. The
Company also

agrees to cause such of its directors and senior executive officers to execute
and deliver

customary lock-up agreements in such form and for such time period up to 90 days
as may be

requested by the managing underwriter. “Special Registration” means the
registration of (A)

equity securities and/or options or other rights in respect thereof solely
registered on Form S-4 or

Form S-8 (or successor form) or (B) shares of equity securities and/or options
or other rights in

respect thereof to be offered to directors, members of management, employees,
consultants,

-28-

 

--------------------------------------------------------------------------------

customers, lenders or vendors of the Company or Company Subsidiaries or in
connection with

dividend reinvestment plans.

(j) Rule 144; Rule 144A. With a view to making available to the Investor and

Holders the benefits of certain rules and regulations of the SEC which may
permit the sale of the

Registrable Securities to the public without registration, the Company agrees to
use its

reasonable best efforts to:

(i) make and keep public information available, as those terms are understood

and defined in Rule 144(c)(1) or any similar or analogous rule promulgated under
the

Securities Act, at all times after the Signing Date;

(ii) (A) file with the SEC, in a timely manner, all reports and other documents

required of the Company under the Exchange Act, and (B) if at any time the
Company is

not required to file such reports, make available, upon the request of any
Holder, such

information necessary to permit sales pursuant to Rule 144A (including the
information

required by Rule 144A(d)(4) under the Securities Act);

(iii) so long as the Investor or a Holder owns any Registrable Securities,

furnish to the Investor or such Holder forthwith upon request: a written
statement by the

Company as to its compliance with the reporting requirements of Rule 144 under
the

Securities Act, and of the Exchange Act; a copy of the most recent annual or
quarterly

report of the Company; and such other reports and documents as the Investor or
Holder

may reasonably request in availing itself of any rule or regulation of the SEC
allowing it

to sell any such securities to the public without registration; and

(iv) take such further action as any Holder may reasonably request, all to the

extent required from time to time to enable such Holder to sell Registrable
Securities

without registration under the Securities Act.

(k) As used in this Section 4.5, the following terms shall have the following

respective meanings:

(i) “Holder” means the Investor and any other holder of Registrable

Securities to whom the registration rights conferred by this Agreement have been

transferred in compliance with Section 4.5(h) hereof.

(ii) “Holders’ Counsel” means one counsel for the selling Holders chosen by

Holders holding a majority interest in the Registrable Securities being
registered.

(iii) “Register,” “registered,” and “registration” shall refer to a registration

effected by preparing and (A) filing a registration statement in compliance with
the

Securities Act and applicable rules and regulations thereunder, and the
declaration or

ordering of effectiveness of such registration statement or (B) filing a
prospectus and/or

-29-

 

--------------------------------------------------------------------------------

prospectus supplement in respect of an appropriate effective registration
statement on

Form S-3.

(iv) “Registrable Securities” means (A) all Preferred Shares, (B) the Warrant

(subject to Section 4.5(p)) and (C) any equity securities issued or issuable
directly or

indirectly with respect to the securities referred to in the foregoing clauses
(A) or (B) by

way of conversion, exercise or exchange thereof, including the Warrant Shares,
or share

dividend or share split or in connection with a combination of shares,
recapitalization,

reclassification, merger, amalgamation, arrangement, consolidation or other

reorganization, provided that, once issued, such securities will not be
Registrable

Securities when (1) they are sold pursuant to an effective registration
statement under the

Securities Act, (2) except as provided below in Section 4.5(o), they may be sold
pursuant

to Rule 144 without limitation thereunder on volume or manner of sale, (3) they
shall

have ceased to be outstanding or (4) they have been sold in a private
transaction in which

the transferor's rights under this Agreement are not assigned to the transferee
of the

securities. No Registrable Securities may be registered under more than one
registration

statement at any one time.

(v) “Registration Expenses” mean all expenses incurred by the Company in

effecting any registration pursuant to this Agreement (whether or not any
registration or

prospectus becomes effective or final) or otherwise complying with its
obligations under

this Section 4.5, including all registration, filing and listing fees, printing
expenses, fees

and disbursements of counsel for the Company, blue sky fees and expenses,
expenses

incurred in connection with any “road show”, the reasonable fees and
disbursements of

Holders’ Counsel, and expenses of the Company’s independent accountants in

connection with any regular or special reviews or audits incident to or required
by any

such registration, but shall not include Selling Expenses.

(vi) “Rule 144”, “Rule 144A”, “Rule 159A”, “Rule 405” and “Rule 415” mean,

in each case, such rule promulgated under the Securities Act (or any successor
provision),

as the same shall be amended from time to time.

(vii) “Selling Expenses” mean all discounts, selling commissions and stock

transfer taxes applicable to the sale of Registrable Securities and fees and
disbursements

of counsel for any Holder (other than the fees and disbursements of Holders’
Counsel

included in Registration Expenses).

(l) At any time, any holder of Securities (including any Holder) may elect to
forfeit

its rights set forth in this Section 4.5 from that date forward; provided, that
a Holder forfeiting

such rights shall nonetheless be entitled to participate under Section
4.5(a)(iv) – (vi) in any

Pending Underwritten Offering to the same extent that such Holder would have
been entitled to

if the holder had not withdrawn; and provided, further, that no such forfeiture
shall terminate a

Holder’s rights or obligations under Section 4.5(f) with respect to any prior
registration or

Pending Underwritten Offering. “Pending Underwritten Offering” means, with
respect to any

Holder forfeiting its rights pursuant to this Section 4.5(l), any underwritten
offering of

-30-

 

--------------------------------------------------------------------------------

Registrable Securities in which such Holder has advised the Company of its
intent to register its

Registrable Securities either pursuant to Section 4.5(a)(ii) or 4.5(a)(iv) prior
to the date of such

Holder’s forfeiture.

(m) Specific Performance. The parties hereto acknowledge that there would be no

adequate remedy at law if the Company fails to perform any of its obligations
under this Section

4.5 and that the Investor and the Holders from time to time may be irreparably
harmed by any

such failure, and accordingly agree that the Investor and such Holders, in
addition to any other

remedy to which they may be entitled at law or in equity, to the fullest extent
permitted and

enforceable under applicable law shall be entitled to compel specific
performance of the

obligations of the Company under this Section 4.5 in accordance with the terms
and conditions

of this Section 4.5.

(n) No Inconsistent Agreements. The Company shall not, on or after the Signing

Date, enter into any agreement with respect to its securities that may impair
the rights granted to

the Investor and the Holders under this Section 4.5 or that otherwise conflicts
with the provisions

hereof in any manner that may impair the rights granted to the Investor and the
Holders under

this Section 4.5. In the event the Company has, prior to the Signing Date,
entered into any

agreement with respect to its securities that is inconsistent with the rights
granted to the Investor

and the Holders under this Section 4.5 (including agreements that are
inconsistent with the order

of priority contemplated by Section 4.5(a)(vi)) or that may otherwise conflict
with the provisions

hereof, the Company shall use its reasonable best efforts to amend such
agreements to ensure

they are consistent with the provisions of this Section 4.5.

(o) Certain Offerings by the Investor. In the case of any securities held by the

Investor that cease to be Registrable Securities solely by reason of clause (2)
in the definition of

“Registrable Securities,” the provisions of Sections 4.5(a)(ii), clauses (iv),
(ix) and (x)-(xii) of

Section 4.5(c), Section 4.5(g) and Section 4.5(i) shall continue to apply until
such securities

otherwise cease to be Registrable Securities. In any such case, an
“underwritten” offering or

other disposition shall include any distribution of such securities on behalf of
the Investor by one

or more broker-dealers, an “underwriting agreement” shall include any purchase
agreement

entered into by such broker-dealers, and any “registration statement” or
“prospectus” shall

include any offering document approved by the Company and used in connection
with such

distribution.

(p) Registered Sales of the Warrant. The Holders agree to sell the Warrant or
any

portion thereof under the Shelf Registration Statement only beginning 30 days
after notifying the

Company of any such sale, during which 30-day period the Investor and all
Holders of the

Warrant shall take reasonable steps to agree to revisions to the Warrant to
permit a public

distribution of the Warrant, including entering into a warrant agreement and
appointing a warrant

agent.

4.6 Voting of Warrant Shares. Notwithstanding anything in this Agreement to the

contrary, the Investor shall not exercise any voting rights with respect to the
Warrant Shares.

-31-

 

--------------------------------------------------------------------------------

4.7 Depositary Shares. Upon request by the Investor at any time following the

Closing Date, the Company shall promptly enter into a depositary arrangement,
pursuant to

customary agreements reasonably satisfactory to the Investor and with a
depositary reasonably

acceptable to the Investor, pursuant to which the Preferred Shares may be
deposited and

depositary shares, each representing a fraction of a Preferred Share as
specified by the Investor,

may be issued. From and after the execution of any such depositary arrangement,
and the deposit

of any Preferred Shares pursuant thereto, the depositary shares issued pursuant
thereto shall be

deemed “Preferred Shares” and, as applicable, “Registrable Securities” for
purposes of this

Agreement.

4.8 Restriction on Dividends and Repurchases.

(a) Prior to the earlier of (x) the third anniversary of the Closing Date and
(y) the date

on which the Preferred Shares have been redeemed in whole or the Investor has
transferred all of

the Preferred Shares to third parties which are not Affiliates of the Investor,
neither the Company

nor any Company Subsidiary shall, without the consent of the Investor:

(i) declare or pay any dividend or make any distribution on the Common

Stock (other than (A) regular quarterly cash dividends of not more than the
amount of the

last quarterly cash dividend per share declared or, if lower, publicly announced
an

intention to declare, on the Common Stock prior to October 14, 2008, as adjusted
for any

stock split, stock dividend, reverse stock split, reclassification or similar
transaction, (B)

dividends payable solely in shares of Common Stock and (C) dividends or
distributions

of rights or Junior Stock in connection with a stockholders’ rights plan); or

(ii) redeem, purchase or acquire any shares of Common Stock or other capital

stock or other equity securities of any kind of the Company, or any trust
preferred

securities issued by the Company or any Affiliate of the Company, other than (A)

redemptions, purchases or other acquisitions of the Preferred Shares, (B)
redemptions,

purchases or other acquisitions of shares of Common Stock or other Junior Stock,
in each

case in this clause (B) in connection with the administration of any employee
benefit plan

in the ordinary course of business (including purchases to offset the Share
Dilution

Amount (as defined below) pursuant to a publicly announced repurchase plan) and

consistent with past practice; provided that any purchases to offset the Share
Dilution

Amount shall in no event exceed the Share Dilution Amount, (C) purchases or
other

acquisitions by a broker-dealer subsidiary of the Company solely for the purpose
of

market-making, stabilization or customer facilitation transactions in Junior
Stock or

Parity Stock in the ordinary course of its business, (D) purchases by a
broker-dealer

subsidiary of the Company of capital stock of the Company for resale pursuant to
an

offering by the Company of such capital stock underwritten by such broker-dealer

subsidiary, (E) any redemption or repurchase of rights pursuant to any
stockholders’

rights plan, (F) the acquisition by the Company or any of the Company
Subsidiaries of

record ownership in Junior Stock or Parity Stock for the beneficial ownership of
any

other persons (other than the Company or any other Company Subsidiary),
including as

trustees or custodians, and (G) the exchange or conversion of Junior Stock for
or into

-32-

 

--------------------------------------------------------------------------------

other Junior Stock or of Parity Stock or trust preferred securities for or into
other Parity

Stock (with the same or lesser aggregate liquidation amount) or Junior Stock, in
each

case set forth in this clause (G), solely to the extent required pursuant to
binding

contractual agreements entered into prior to the Signing Date or any subsequent

agreement for the accelerated exercise, settlement or exchange thereof for
Common

Stock (clauses (C) and (F), collectively, the “Permitted Repurchases”). “Share
Dilution

Amount” means the increase in the number of diluted shares outstanding
(determined in

accordance with GAAP, and as measured from the date of the Company’s most
recently

filed Company Financial Statements prior to the Closing Date) resulting from the
grant,

vesting or exercise of equity-based compensation to employees and equitably
adjusted for

any stock split, stock dividend, reverse stock split, reclassification or
similar transaction.

(b) Until such time as the Investor ceases to own any Preferred Shares, the
Company

shall not repurchase any Preferred Shares from any holder thereof, whether by
means of open

market purchase, negotiated transaction, or otherwise, other than Permitted
Repurchases, unless

it offers to repurchase a ratable portion of the Preferred Shares then held by
the Investor on the

same terms and conditions.

(c) “Junior Stock” means Common Stock and any other class or series of stock of
the

Company the terms of which expressly provide that it ranks junior to the
Preferred Shares as to

dividend rights and/or as to rights on liquidation, dissolution or winding up of
the Company.

“Parity Stock” means any class or series of stock of the Company the terms of
which do not

expressly provide that such class or series will rank senior or junior to the
Preferred Shares as to

dividend rights and/or as to rights on liquidation, dissolution or winding up of
the Company (in

each case without regard to whether dividends accrue cumulatively or
non-cumulatively).

4.9 Repurchase of Investor Securities.

(a) Following the redemption in whole of the Preferred Shares held by the
Investor or

the Transfer by the Investor of all of the Preferred Shares to one or more third
parties not

affiliated with the Investor, the Company may repurchase, in whole or in part,
at any time any

other equity securities of the Company purchased by the Investor pursuant to
this Agreement or

the Warrant and then held by the Investor, upon notice given as provided in
clause (b) below, at

the Fair Market Value of the equity security.

(b) Notice of every repurchase of equity securities of the Company held by the

Investor shall be given at the address and in the manner set forth for such
party in Section 5.6.

Each notice of repurchase given to the Investor shall state: (i) the number and
type of securities

to be repurchased, (ii) the Board of Director’s determination of Fair Market
Value of such

securities and (iii) the place or places where certificates representing such
securities are to be

surrendered for payment of the repurchase price. The repurchase of the
securities specified in

the notice shall occur as soon as practicable following the determination of the
Fair Market

Value of the securities.

-33-

 

--------------------------------------------------------------------------------

(c) As used in this Section 4.9, the following terms shall have the following

respective meanings:

(i) “Appraisal Procedure” means a procedure whereby two independent

appraisers, one chosen by the Company and one by the Investor, shall mutually
agree

upon the Fair Market Value. Each party shall deliver a notice to the other
appointing its

appraiser within 10 days after the Appraisal Procedure is invoked. If within 30
days after

appointment of the two appraisers they are unable to agree upon the Fair Market
Value, a

third independent appraiser shall be chosen within 10 days thereafter by the
mutual

consent of such first two appraisers. The decision of the third appraiser so
appointed and

chosen shall be given within 30 days after the selection of such third
appraiser. If three

appraisers shall be appointed and the determination of one appraiser is
disparate from the

middle determination by more than twice the amount by which the other
determination is

disparate from the middle determination, then the determination of such
appraiser shall

be excluded, the remaining two determinations shall be averaged and such average
shall

be binding and conclusive upon the Company and the Investor; otherwise, the
average of

all three determinations shall be binding upon the Company and the Investor. The
costs

of conducting any Appraisal Procedure shall be borne by the Company.

(ii) “Fair Market Value” means, with respect to any security, the fair market

value of such security as determined by the Board of Directors, acting in good
faith in

reliance on an opinion of a nationally recognized independent investment banking
firm

retained by the Company for this purpose and certified in a resolution to the
Investor. If

the Investor does not agree with the Board of Director’s determination, it may
object in

writing within 10 days of receipt of the Board of Director’s determination. In
the event of

such an objection, an authorized representative of the Investor and the chief
executive

officer of the Company shall promptly meet to resolve the objection and to agree
upon

the Fair Market Value. If the chief executive officer and the authorized
representative are

unable to agree on the Fair Market Value during the 10-day period following the
delivery

of the Investor’s objection, the Appraisal Procedure may be invoked by either
party to

determine the Fair Market Value by delivery of a written notification thereof
not later

than the 30th day after delivery of the Investor’s objection.

4.10 Executive Compensation. Until such time as the Investor ceases to own any
debt

or equity securities of the Company acquired pursuant to this Agreement or the
Warrant, the

Company shall take all necessary action to ensure that its Benefit Plans with
respect to its Senior

Executive Officers comply in all respects with Section 111(b) of the EESA as
implemented by

any guidance or regulation thereunder that has been issued and is in effect as
of the Closing Date,

and shall not adopt any new Benefit Plan with respect to its Senior Executive
Officers that does

not comply therewith. “Senior Executive Officers” means the Company's "senior
executive

officers" as defined in subsection 111(b)(3) of the EESA and regulations issued
thereunder,

including the rules set forth in 31 C.F.R. Part 30.

4.11 Bank and Thrift Holding Company Status. If the Company is a Bank Holding

Company or a Savings and Loan Holding Company on the Signing Date, then the
Company shall

-34-

 

--------------------------------------------------------------------------------

maintain its status as a Bank Holding Company or Savings and Loan Holding
Company, as the

case may be, for as long as the Investor owns any Purchased Securities or
Warrant Shares. The

Company shall redeem all Purchased Securities and Warrant Shares held by the
Investor prior to

terminating its status as a Bank Holding Company or Savings and Loan Holding
Company, as

applicable. “Bank Holding Company” means a company registered as such with the
Board of

Governors of the Federal Reserve System (the “Federal Reserve”) pursuant to 12
U.S.C. §1842

and the regulations of the Federal Reserve promulgated thereunder. “Savings and
Loan Holding

Company” means a company registered as such with the Office of Thrift
Supervision pursuant to

12 U.S.C. §1467(a) and the regulations of the Office of Thrift Supervision
promulgated

thereunder.

4.12 Predominantly Financial. For as long as the Investor owns any Purchased

Securities or Warrant Shares, the Company, to the extent it is not itself an
insured depository

institution, agrees to remain predominantly engaged in financial activities. A
company is

predominantly engaged in financial activities if the annual gross revenues
derived by the

company and all subsidiaries of the company (excluding revenues derived from
subsidiary

depository institutions), on a consolidated basis, from engaging in activities
that are financial in

nature or are incidental to a financial activity under subsection (k) of Section
4 of the Bank

Holding Company Act of 1956 (12 U.S.C. 1843(k)) represent at least 85 percent of
the

consolidated annual gross revenues of the company.

Article V

Miscellaneous

5.1 Termination. This Agreement may be terminated at any time prior to the
Closing:

(a) by either the Investor or the Company if the Closing shall not have occurred
by

the 30th calendar day following the Signing Date; provided, however, that in the
event the

Closing has not occurred by such 30th calendar day, the parties will consult in
good faith to

determine whether to extend the term of this Agreement, it being understood that
the parties shall

be required to consult only until the fifth day after such 30th calendar day and
not be under any

obligation to extend the term of this Agreement thereafter; provided, further,
that the right to

terminate this Agreement under this Section 5.1(a) shall not be available to any
party whose

breach of any representation or warranty or failure to perform any obligation
under this

Agreement shall have caused or resulted in the failure of the Closing to occur
on or prior to such

date; or

(b) by either the Investor or the Company in the event that any Governmental
Entity

shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or

otherwise prohibiting the transactions contemplated by this Agreement and such
order, decree,

ruling or other action shall have become final and nonappealable; or

(c) by the mutual written consent of the Investor and the Company.

-35-

 

--------------------------------------------------------------------------------

In the event of termination of this Agreement as provided in this Section 5.1,
this Agreement

shall forthwith become void and there shall be no liability on the part of
either party hereto

except that nothing herein shall relieve either party from liability for any
breach of this

Agreement.

5.2 Survival of Representations and Warranties. All covenants and agreements,
other

than those which by their terms apply in whole or in part after the Closing,
shall terminate as of

the Closing. The representations and warranties of the Company made herein or in
any

certificates delivered in connection with the Closing shall survive the Closing
without limitation.

5.3 Amendment. No amendment of any provision of this Agreement will be effective

unless made in writing and signed by an officer or a duly authorized
representative of each party;

provided that the Investor may unilaterally amend any provision of this
Agreement to the extent

required to comply with any changes after the Signing Date in applicable federal
statutes. No

failure or delay by any party in exercising any right, power or privilege
hereunder shall operate

as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further

exercise of any other right, power or privilege. The rights and remedies herein
provided shall be

cumulative of any rights or remedies provided by law.

5.4 Waiver of Conditions. The conditions to each party’s obligation to
consummate

the Purchase are for the sole benefit of such party and may be waived by such
party in whole or

in part to the extent permitted by applicable law. No waiver will be effective
unless it is in a

writing signed by a duly authorized officer of the waiving party that makes
express reference to

the provision or provisions subject to such waiver.

5.5 Governing Law: Submission to Jurisdiction, Etc. This Agreement will be

governed by and construed in accordance with the federal law of the United
States if and to

the extent such law is applicable, and otherwise in accordance with the laws of
the State of

New York applicable to contracts made and to be performed entirely within such
State.

Each of the parties hereto agrees (a) to submit to the exclusive jurisdiction
and venue of the

United States District Court for the District of Columbia and the United States
Court of

Federal Claims for any and all civil actions, suits or proceedings arising out
of or relating

to this Agreement or the Warrant or the transactions contemplated hereby or
thereby, and

(b) that notice may be served upon (i) the Company at the address and in the
manner set

forth for notices to the Company in Section 5.6 and (ii) the Investor in
accordance with

federal law. To the extent permitted by applicable law, each of the parties
hereto hereby

unconditionally waives trial by jury in any civil legal action or proceeding
relating to this

Agreement or the Warrant or the transactions contemplated hereby or thereby.

5.6 Notices. Any notice, request, instruction or other document to be given
hereunder

by any party to the other will be in writing and will be deemed to have been
duly given (a) on the

date of delivery if delivered personally, or by facsimile, upon confirmation of
receipt, or (b) on

the second business day following the date of dispatch if delivered by a
recognized next day

courier service. All notices to the Company shall be delivered as set forth in
Schedule A, or

pursuant to such other instruction as may be designated in writing by the
Company to the

-36-

 

--------------------------------------------------------------------------------

Investor. All notices to the Investor shall be delivered as set forth below, or
pursuant to such

other instructions as may be designated in writing by the Investor to the
Company.

If to the Investor:

United States Department of the Treasury

1500 Pennsylvania Avenue, NW, Room 2312

Washington, D.C. 20220

Attention: Assistant General Counsel (Banking and Finance)

Facsimile: (202) 622-1974

5.7 Definitions

(a) When a reference is made in this Agreement to a subsidiary of a person, the
term

“subsidiary” means any corporation, partnership, joint venture, limited
liability company or other

entity (x) of which such person or a subsidiary of such person is a general
partner or (y) of which

a majority of the voting securities or other voting interests, or a majority of
the securities or other

interests of which having by their terms ordinary voting power to elect a
majority of the board of

directors or persons performing similar functions with respect to such entity,
is directly or

indirectly owned by such person and/or one or more subsidiaries thereof.

(b) The term “Affiliate” means, with respect to any person, any person directly
or

indirectly controlling, controlled by or under common control with, such other
person. For

purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled

by” and “under common control with”) when used with respect to any person, means
the

possession, directly or indirectly, of the power to cause the direction of
management and/or

policies of such person, whether through the ownership of voting securities by
contract or

otherwise.

(c) The terms “knowledge of the Company” or “Company’s knowledge” mean the

actual knowledge after reasonable and due inquiry of the “officers” (as such
term is defined in

Rule 3b-2 under the Exchange Act, but excluding any Vice President or Secretary)
of the

Company.

5.8 Assignment. Neither this Agreement nor any right, remedy, obligation nor

liability arising hereunder or by reason hereof shall be assignable by any party
hereto without the

prior written consent of the other party, and any attempt to assign any right,
remedy, obligation

or liability hereunder without such consent shall be void, except (a) an
assignment, in the case of

a Business Combination where such party is not the surviving entity, or a sale
of substantially all

of its assets, to the entity which is the survivor of such Business Combination
or the purchaser in

such sale and (b) as provided in Section 4.5.

5.9 Severability. If any provision of this Agreement or the Warrant, or the
application

thereof to any person or circumstance, is determined by a court of competent
jurisdiction to be

invalid, void or unenforceable, the remaining provisions hereof, or the
application of such

-37-

 

--------------------------------------------------------------------------------

provision to persons or circumstances other than those as to which it has been
held invalid or

unenforceable, will remain in full force and effect and shall in no way be
affected, impaired or

invalidated thereby, so long as the economic or legal substance of the
transactions contemplated

hereby is not affected in any manner materially adverse to any party. Upon such
determination,

the parties shall negotiate in good faith in an effort to agree upon a suitable
and equitable

substitute provision to effect the original intent of the parties.

5.10 No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or

implied, is intended to confer upon any person or entity other than the Company
and the Investor

any benefit, right or remedies, except that the provisions of Section 4.5 shall
inure to the benefit

of the persons referred to in that Section.

* * *

 

--------------------------------------------------------------------------------

ANNEX A

FORM OF CERTIFICATE OF DESIGNATIONS

[SEE ATTACHED]

 

--------------------------------------------------------------------------------

ANNEX B

FORM OF WAIVER

In consideration for the benefits I will receive as a result of my employer’s
participation in the

United States Department of the Treasury’s TARP Capital Purchase Program, I
hereby

voluntarily waive any claim against the United States or my employer for any
changes to my

compensation or benefits that are required to comply with the regulation issued
by the

Department of the Treasury as published in the Federal Register on October 20,
2008.

I acknowledge that this regulation may require modification of the compensation,
bonus,

incentive and other benefit plans, arrangements, policies and agreements
(including so-called

“golden parachute” agreements) that I have with my employer or in which I
participate as they

relate to the period the United States holds any equity or debt securities of my
employer acquired

through the TARP Capital Purchase Program.

This waiver includes all claims I may have under the laws of the United States
or any state

related to the requirements imposed by the aforementioned regulation, including
without

limitation a claim for any compensation or other payments I would otherwise
receive, any

challenge to the process by which this regulation was adopted and any tort or
constitutional

claim about the effect of these regulations on my employment relationship.

 

--------------------------------------------------------------------------------

ANNEX C

FORM OF OPINION

(a) The Company has been duly incorporated and is validly existing as a
corporation

in good standing under the laws of the state of its incorporation.

(b) The Preferred Shares have been duly and validly authorized, and, when issued
and

delivered pursuant to the Agreement, the Preferred Shares will be duly and
validly issued and

fully paid and non-assessable, will not be issued in violation of any preemptive
rights, and will

rank pari passu with or senior to all other series or classes of Preferred Stock
issued on the

Closing Date with respect to the payment of dividends and the distribution of
assets in the event

of any dissolution, liquidation or winding up of the Company.

(c) The Warrant has been duly authorized and, when executed and delivered as

contemplated by the Agreement, will constitute a valid and legally binding
obligation of the

Company enforceable against the Company in accordance with its terms, except as
the same may

be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws

affecting the enforcement of creditors’ rights generally and general equitable
principles,

regardless of whether such enforceability is considered in a proceeding at law
or in equity.

(d) The shares of Common Stock issuable upon exercise of the Warrant have been

duly authorized and reserved for issuance upon exercise of the Warrant and when
so issued in

accordance with the terms of the Warrant will be validly issued, fully paid and
non-assessable

[insert, if applicable: , subject to the approvals of the Company’s stockholders
set forth on

Schedule C].

(e) The Company has the corporate power and authority to execute and deliver the

Agreement and the Warrant and [insert, if applicable: , subject to the approvals
of the

Company’s stockholders set forth on Schedule C,] to carry out its obligations
thereunder (which

includes the issuance of the Preferred Shares, Warrant and Warrant Shares).

(f) The execution, delivery and performance by the Company of the Agreement and

the Warrant and the consummation of the transactions contemplated thereby have
been duly

authorized by all necessary corporate action on the part of the Company and its
stockholders, and

no further approval or authorization is required on the part of the Company
[insert, if applicable:

, subject, in each case, to the approvals of the Company’s stockholders set
forth on Schedule C].

(g) The Agreement is a valid and binding obligation of the Company enforceable

against the Company in accordance with its terms, except as the same may be
limited by

applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the

enforcement of creditors’ rights generally and general equitable principles,
regardless of whether

such enforceability is considered in a proceeding at law or in equity; provided,
however, such

counsel need express no opinion with respect to Section 4.5(g) or the
severability provisions of

the Agreement insofar as Section 4.5(g) is concerned.

 

--------------------------------------------------------------------------------

ANNEX D

FORM OF WARRANT

[SEE ATTACHED]



--------------------------------------------------------------------------------

 

SCHEDULE A

 

ADDITIONAL TERMS AND CONDITIONS

 

Company Information:  

Name of the Company:

The First Bancorp, Inc.

Corporate or other organizational form:

Corporation

Jurisdiction of Organization:

State of Maine

Appropriate Federal Banking Agency:

Federal Reserve Bank of Boston

Notice Information:

Daniel R. Daigneault

 

President & CEO

 

The First Bancorp, Inc.

 

P.O. Box 940

 

Damariscotta, Maine 04543

 

 

Terms of the Purchase:  

Series of Preferred Stock Purchased:

Series A

Per Share Liquidation Preference of Preferred Stock:

$1,000

Number of Shares of Preferred Stock Purchased:

25,000

Dividend Payment Dates on the Preferred Stock:

February 15, May 15, August 15, November 15

Number of Initial Warrant Shares:

225,904

Exercise Price of the Warrant:

$16.60

Purchase Price:

 

 

Closing:  

Location of Closing:

Time of Closing:

Date of Closing:

 

Wire Information for Closing:  

 

ABA Number:

011201830

 

Bank:

The First, N.A.

 

Account Name:

The First Bancorp, Inc.

 

Account Number:

6010475112

 

Beneficiary:

The First Bancorp, Inc.

 

 

--------------------------------------------------------------------------------



SCHEDULE B

 

CAPITALIZATION

 

Capitalization Date:

December 31, 2008

 

 

Common Stock  

Par value:

$0.01

Total Authorized:

18,000,000

Outstanding:

9,695,672

Subject to warrants, options, convertible

securities, etc.:

79,000

Reserved for benefit plans and other issuances:

703,008

Remaining authorized but unissued:

7,522,620

Shares issued after Capitalization Date

(other than pursuant to warrants, options,

convertible securities, etc. as set forth

above):

79

 

 

Preferred Stock  

Par value:

None

Total Authorized:

1,000,000

Outstanding (by series):

0

Reserved for issuance:

0

Remaining authorized but unissued:

1,000,000

 

--------------------------------------------------------------------------------



SCHEDULE C

 

REQUIRED STOCKHOLDER APPROVALS

 

 

 

Required1

% Vote Required

 

 

Warrants -- Common Stock Issuance

No

Stock Exchange Rules

No

 

If no stockholder approvals are required, please so indicate by checking the
box: (

 

1If stockholder approval is required, indicate applicable class/series of
capital stock that are required to vote.

 

--------------------------------------------------------------------------------



SCHEDULE D

 

LITIGATION

 

 

List any exceptions to the representation and warranty in Section 2.2(l) of the
Securities Purchase Agreement – Standard Terms.

 

If none, please so indicate by checking the box: Ý  

 

 

--------------------------------------------------------------------------------



SCHEDULE E

 

COMPLIANCE WITH LAWS

 

List any exceptions to the representation and warranty in the second sentence of
Section 2.2(m) of the Securities Purchase Agreement – Standard Terms.

 

If none, please so indicate by checking the box: ( .

 

List any exceptions to the representation and warranty in the last sentence of
Section 2.2(m) of the Securities Purchase Agreement – Standard Terms.

 

If none, please so indicate by checking the box: (.

.

 

--------------------------------------------------------------------------------



SCHEDULE F

 

REGULATORY AGREEMENTS

 

 

List any exceptions to the representation and warranty in Section 2.2(s) of the
Securities Purchase Agreement – Standard Terms.

 

 

If none, please so indicate by checking the box: (.

 

 

 